Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 1 of 145




 EXHIBIT D
El Paso County - 120thCase
                       District Court
                              3:19-cv-00182-PRM                                      Filed
                                                      Document 1-5 Filed 07/08/19 Page  2 of11/27/2018
                                                                                              145      10:36 AM
                                                                                                    Norma Favela Barceleau
                                                                                                               District Clerk
                                                                                                            El Paso County
                                                                                                            2018DCV4112




                                                   Joshua H. Sisam
            110 Industrial Drive                    Attorney At Law                        830.428.0333    Office
            Boerne, Texas 78006                                                            830.331.4044 Facsimile
                                                Admitted in Tex. and Minn.


                                                      November 27, 2018

             Via E-Filing
             To District Clerk Norma Favela Barceleau
             120th Civil District Court
             El Paso County Courthouse
             500 E. San Antonio Suite 101
             El Paso, Texas 79901

                              Re: Cause No. 2018DCV4112 Request for Citations

             Dear Ms. Barceleau:

                I am writing to request a citation for Defendant Flextronics International USA, Inc., and
             Defendant Flextronics Automotive USA, LLC,

                Please attach The Original Petition and Jury Demand along with its exhibits to both citations.
             I would prefer if you E-filed or emailed these documents back to me, so I can serve them on
             Defendants Flextronics International USA, Inc. and Defendant Flextronics Automotive USA,
             LLC. However, if this is not possible, please mail them to 110 Industrial Drive, Boerne, Texas
             78006. Please let me know if there is anything else you need to issue these citations.

                 Sincerely,

                              /s/ Joshua H. Sisam
                              Joshua H. Sisam, Esq.




                                                               1
                                                      Request for Citation

Copy from re:SearchTX
Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 3 of 145




 EXHIBIT E
El Paso County - 120thCase
                       District Court
                              3:19-cv-00182-PRM                                            Filed
                                                            Document 1-5 Filed 07/08/19 Page  4 of12/11/2018
                                                                                                    145      11:11 AM
                                                                                                                       Norma Favela Barceleau
                                                                                                                                  District Clerk
                                                                                                                               El Paso County
                                                       CAUSE NO. 2018DCV4112                                                   2018DCV4112

          G ESPA NI CARAGUA, SA.                                                                                     lN THE COURT OF


                                    Plaintiff,
          VS.                                                                                                EL PASO COUNTY, TEXAS


          INABATA EUROPE GMBH, RECOMAG, FLEXTRONICS
          INTERNATIONAL USA, lNC., FLEXTRONICS
          AUTOMOTIVE USA, LLC, AND MKG GMBH
          MONTAGEBAU KARL GLOBEL


                                   Defendant.                                                                120TH juDICIAL DISTICT


                                                          AFFI DAVIT OF SERVI CE


          On this day personally appeared Krystaljones who, being by me duly sworn, deposed and said:

          "The following came to hand on Dec 5, 2018, 3:33 pin,


                                            CITATION AND ORIGI NAL PETITloN ANDjuRY DEMAND,


          and was executed at 1999 BRYAN ST., SUITE 900, DALLAS, TX 75201 within the county of DALLAS at 01 :45 PM on Fri,
          Dec 07 2018, by delivering a true copy to the within na med


            FLEXTRONICS INTERNATIONAL USA, lNC., BY DELIVERING TO ITS REGISTERED AGENT, CT CORPORATION SYSTEM,
            WHERE THE DOCUMENT WAS ACCEPTED BYTERRI THONGSAVAT, DESIGNATED AGENT FOR SERVICE OF PROCESS


          in person, having first endorsed the date of delivery on same.

          I am a person over eighteen (18) years of age and I am competent to make this affidavit. I am a resident Of the State of
          Texas. I am familiar with the Texas Rules of Civil Procedure as they apply to service of Process. I am not a party to this
          suit nor related or affiliated with any herein, and have no interest in the outcome of the suit. I have never been convicted
          of a felony or of a misdemeanor involving moral turpitude. I have personal knowledge of the facts stated herein and they
          are true and correct."

          My name is Krystaljones, my date of birth is 1/2/1984, and my address is 1910 Pacific Avenue, Suite 16700, Dallas, TX
          75201, and United States of America. I declare under penalty of perjury that the foregoing is true and correct.


          Executed in DALLAS County, State of TX, on December 10, 2018.




                                                                         Krystaljones
                                                                         PSC-10814 Exp. 3/31 /19




Copy from re:SearchTX
                     Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 5 of 145



                                                                 THE STATE OF TEXAS
                            NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you, or your
                   a[torney, do not file a written answer with the clerk who issued this citation by 10..00 a in. on the Monday
                   next following the expiration of twenty days after you were served this citation and petition, a clefault
                  judgment may be taken againsl you "

                  TO:       FLEXTRONICS INTERNATIONAL USA, lNC„ who may be servedwith process at NO Known
                  Address or wherever he/she may be found.


                  Greetings.'



                            You are hereby commanded to appear by filing a written answer to the Original Petition and Jury

                  Demand at or be for:e ten o'clock A.M. of the Monday next after the expiration of twenty days after the date

                  of service of this citation before the Honorable 120th Judlcial District Court, EI Paso County, Texas, at
                                              i

                  the Court House of said County in EI Paso, Texas.

                            Said Plaintiff's Petition was filed in said court on this the 31St day of October, 2018 by Attorney at

                  Law,    JOSHUA        H.        SISAM,110   INDUSTRIAL          DRIVE,       BOERNE,        TX      78006,      in   this   case   numbered


                  2018DCV4112 on the docket of said court, and styled.


                                                                     GESPA NICARAGUA, S.A.
                                                                                     VS
                                                          INABATA EUROPE GMBH, RECOM AG.
                                                        FLEXTRONICS INTERNATIONAL USA, lNC.,
                                                       FLEXTRONICS AUTOMOTIVE USA, LLC, AND
                                                        MKG GMBH MONTAGEBAu KARL GLOBEL

                         The nature of Plaintiff 's demand is fully shown by a true and correct copy of the Original Petition
                  and Jury Demand accompanying this citatlon and made a part hereof.

                          The officer executing this writ shall promptly serve the same according to requirements of law,
                  and the mandates thereof, and make due return as the law directs.
                                          I



                           Issued and given under my hand and seal of said Court at EI Paso, Texas, on this the 29'h day of
                  November,2018.          )


                  CLERK OF THE COURT

                  NORMA FAVELA BARCELEAU
                  District Clerk
                  EI Paso County Courthouse
                  500 E. San Antonio Ave, RM 103
                  EI Paso, Texas 79901




                 Rule 106. "-the citation shall be served by the cifficer del!vering (o each defendant, In person, a true copy o( the ci(atior` with lhe


                             date of delivery endorsed thereon and with a copy c>f the pelition attached thereto..I




Copy from re:SearchTX
Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 6 of 145




 EXHIBIT F
El Paso County - 120thCase
                       District Court
                              3:19-cv-00182-PRM           Document 1-5 Filed 07/08/19 Page 7Filed 1/2/2019 3:09 PM
                                                                                             of 145
                                                                                                       Norma Favela Barceleau
                                                                                                                  District Clerk
                                                                                                               El Paso County
                                                                                                               2018DCV4112
                              IN THE DISTRICT COURT OF EL PASO COUNTY, TEXAS

                                              120TH JUDICIAL DISTRICT COURT

             GESPA NICARAGUA, S.A.,                               §
                                                                  §
                                        Plaintiff,                §
                                                                  §
             v.                                                   §
                                                                  §
             INABATA EUROPE GMBH, RECOM AG,                       §         CAUSE NO. 2018DCV4112
             FLEXTRONICS INTERNATIONAL USA,                       §
             INC., FLEXTRONICS AUTOMOTIVE                         §
             USA, LLC, AND MKG GMBH                               §
             MONTAGEBAU KARL GLÖBEL                               §
                                                                  §
                                        Defendants.               §

                                 DEFENDANT FLEXTRONICS AUTOMOTIVE USA
                                     (TEXAS), LLC’s ORIGINAL ANSWER

                      Defendant Flextronics Automotive USA (Texas), LLC, incorrectly sued as Flextronics

             Automotive USA, LLC, files its Original Answer to Plaintiff’s Original Petition.

                                                     I.      GENERAL DENIAL

                      Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Flextronics Automotive USA

             (Texas), LLC generally denies the allegations and claims set forth in Plaintiff’s Original Petition

             and demands strict proof thereof by a preponderance of the credible evidence, as required by the

             Constitution and laws of the State of Texas.

                                        II.     AFFIRMATIVE AND OTHER DEFENSES

                      1.     Plaintiff’s claims are barred or limited by a failure of a condition precedent to the

             extent that Plaintiff failed to allege a contract or agreement between Flextronics Automotive

             USA (Texas), LLC and Plaintiff that would support a breach of contract or unjust enrichment

             claim.




                                                                  1


Copy from re:SearchTX
                     Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 8 of 145



                    2.      Any claims for punitive or exemplary damages are limited by Section 41.008 of

             the Texas Civil Practice and Remedies Code.

                    3.      Any claim for punitive or exemplary damages cannot be sustained and/or is

             limited by Flextronics Automotive USA (Texas), LLC’s rights under Amendments IV, V, VI,

             and XIV of the United States Constitution and under Sections 9, 10, 14, and 19 of Article I of the

             Texas Constitution.

                                                  III.        RIGHT TO AMEND

                    Flextronics Automotive USA (Texas), LLC reserves the right to amend this Answer.

                                                 III.     REQUEST FOR DISCLOSURE

                    Flextronics Automotive USA (Texas), LLC requests that Plaintiff disclose, within thirty

             (30) days of service, the materials described in Rule 194.2 of the Texas Rules of Civil Procedure.

                                                    IV.        JURY DEMAND

                    Flextronics Automotive USA (Texas), LLC respectfully requests a trial by jury of this

             case and has tendered the appropriate fee.

                                                         V.      PRAYER

                    Flextronics Automotive USA (Texas), LLC requests that this Court, after trial or final

             hearing of this case, enter judgment in its favor, that Plaintiff take nothing by reason of this suit,

             and that the Court grant Flextronics Automotive USA (Texas), LLC its attorney’s fees, costs of

             court and expenses and all other relief to which it is entitled.




                                                                 2


Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 9 of 145



                                                 Respectfully submitted,

                                                 KEMP SMITH LLP

                                                 By: /s/ J. Scott Mann
                                                       J. Scott Mann
                                                       State Bar No. 24002519
                                                       221 N. Kansas, Suite 1700
                                                       El Paso, Texas 79901
                                                       Telephone: 915.533.4424
                                                       Facsimile: 915.546.5360
                                                       scott.mann@kempsmith.com

                                                 BAKER BOTTS L.L.P.

                                                        Peter Huston
                                                        (PHV forthcoming)
                                                        101 California Street, Suite 3600
                                                        San Francisco, CA 94111
                                                        Telephone: 415.291.6211
                                                        Facsimile: 415.291.6311
                                                        peter.huston@bakerbotts.com

                                                        Matthew B. Allen
                                                        State Bar No. 24073841
                                                        One Shell Plaza
                                                        910 Louisiana Street
                                                        Houston, Texas 77002-4995
                                                        Telephone: 713.229.1103
                                                        Facsimile: 713.229.2803
                                                        matt.allen@bakerbotts.com

                                                 ATTORNEYS FOR DEFENDANTS Flextronics
                                                 INTERNATIONAL USA, INC., AND FLEXTRONICS
                                                 AUTOMOTIVE USA (TEXAS), LLC




                                                    3


Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 10 of 145



                                                 Certificate of Service

                    I certify that on January 2, 2019, a true and correct copy of the foregoing was served on
             all known counsel of record by the electronic filing system.

                                                                /s/ Matthew B. Allen
                                                                Matthew B. Allen




                                                            4


Copy from re:SearchTX
Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 11 of 145




 EXHIBIT G
El Paso County - 120th District
                     Case       Court
                             3:19-cv-00182-PRM           Document 1-5 Filed 07/08/19 Page 12Filed 1/2/2019 3:08 PM
                                                                                             of 145
                                                                                                      Norma Favela Barceleau
                                                                                                                 District Clerk
                                                                                                              El Paso County
                                                                                                              2018DCV4112
                              IN THE DISTRICT COURT OF EL PASO COUNTY, TEXAS

                                             120TH JUDICAL DISTRICT COURT

             GESPA NICARAGUA, S.A.,                              §
                                                                 §
                                       Plaintiff,                §
                                                                 §
             v.                                                  §
                                                                 §
             INABATA EUROPE GMBH, RECOM AG,                      §          CAUSE NO. 2018DCV4112
             FLEXTRONICS INTERNATIONAL USA,                      §
             INC., FLEXTRONICS AUTOMOTIVE                        §
             USA, LLC, AND MKG GMBH                              §
             MONTAGEBAU KARL GLÖBEL                              §
                                                                 §
                                       Defendants.               §

                                  DEFENDANT FLEXTRONICS INTERNATIONAL
                                       USA, INC.’S ORIGINAL ANSWER

                    Defendant Flextronics International USA, Inc. files its Original Answer to Plaintiff’s

             Original Petition.

                                                    I.       GENERAL DENIAL

                    Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Flextronics International

             USA, Inc. generally denies the allegations and claims set forth in Plaintiff’s Original Petition and

             demands strict proof thereof by a preponderance of the credible evidence, as required by the

             Constitution and laws of the State of Texas.

                                       II.     AFFIRMATIVE AND OTHER DEFENSES

                    1.      Plaintiff’s claims are barred or limited by a failure of a condition precedent to the

             extent that Plaintiff failed to allege a contract or agreement between Flextronics International

             USA, Inc. and Plaintiff that would support a breach of contract or unjust enrichment claim.

                    2.      Any claims for punitive or exemplary damages are limited by Section 41.008 of

             the Texas Civil Practice and Remedies Code.


                                                                 1


Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 13 of 145




                     3.      Any claim for punitive or exemplary damages cannot be sustained and/or is

             limited by Flextronics International USA, Inc.’s rights under Amendments IV, V, VI, and XIV of

             the United States Constitution and under Sections 9, 10, 14, and 19 of Article I of the Texas

             Constitution.

                                                   III.        RIGHT TO AMEND

                     Flextronics International USA, Inc. reserves the right to amend this Answer.

                                                  III.     REQUEST FOR DISCLOSURE

                     Flextronics International USA, Inc. requests that Plaintiff disclose, within thirty (30) days

             of service, the materials described in Rule 194.2 of the Texas Rules of Civil Procedure.

                                                     IV.        JURY DEMAND

                     Flextronics International USA, Inc. respectfully requests a trial by jury of this case and

             has tendered the appropriate fee.

                                                          V.      PRAYER

                     Flextronics International USA, Inc. requests that this Court, after trial or final hearing of

             this case, enter judgment in its favor, that Plaintiff take nothing by reason of this suit, and that

             the Court grant Flextronics International USA, Inc. its attorney’s fees, costs of court and

             expenses and all other relief to which it is justly entitled.




                                                                  2


Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 14 of 145



                                                 Respectfully submitted,

                                                 KEMP SMITH LLP

                                                 By: /s/ J. Scott Mann
                                                       J. Scott Mann
                                                       State Bar No. 24002519
                                                       221 N. Kansas, Suite 1700
                                                       El Paso, Texas 79901
                                                       Telephone: 915.533.4424
                                                       Facsimile: 915.546.5360
                                                       scott.mann@kempsmith.com

                                                 BAKER BOTTS L.L.P.

                                                        Peter Huston
                                                        (PHV forthcoming)
                                                        101 California Street, Suite 3600
                                                        San Francisco, CA 94111
                                                        Telephone: 415.291.6211
                                                        Facsimile: 415.291.6311
                                                        peter.huston@bakerbotts.com

                                                        Matthew B. Allen
                                                        State Bar No. 24073841
                                                        One Shell Plaza
                                                        910 Louisiana Street
                                                        Houston, Texas 77002-4995
                                                        Telephone: 713.229.1103
                                                        Facsimile: 713.229.2803
                                                        matt.allen@bakerbotts.com

                                                 ATTORNEYS FOR DEFENDANTS FLEXTRONICS
                                                 INTERNATIONAL USA, INC., AND FLEXTRONICS
                                                 AUTOMOTIVE USA (TEXAS), LLC




                                                    3


Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 15 of 145



                                                 Certificate of Service

                    I certify that on January 2, 2019, a true and correct copy of the foregoing was served on
             all known counsel of record by the electronic filing system.

                                                                /s/ Matthew B. Allen
                                                                Matthew B. Allen




                                                            4


Copy from re:SearchTX
Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 16 of 145




 EXHIBIT H
El Paso County - 120th District
                     Case       Court
                             3:19-cv-00182-PRM                                          Filed
                                                      Document 1-5 Filed 07/08/19 Page 17  of 1/8/2019
                                                                                              145      10:27 AM
                                                                                                   Norma Favela Barceleau
                                                                                                              District Clerk
                                                                                                           El Paso County
                                                                                                           2018DCV4112




                                                   Joshua H. Sisam
            110 Industrial Drive                    Attorney At Law                        830.428.0333    Office
            Boerne, Texas 78006                                                            830.331.4044 Facsimile
                                                Admitted in Tex. and Minn.


                                                        January 8, 2019

             Via E-Filing
             To District Clerk Norma Favela Barceleau
             120th Civil District Court
             El Paso County Courthouse
             500 E. San Antonio Suite 101
             El Paso, Texas 79901

                              Re: Cause No. 2018DCV4112 Request for Citations

             Dear Ms. Barceleau:

               I am writing to request a citation for Defendant Inabata Europe GMBH, Defendant Recom
             AG, and Defendant MKG GMBH Montagebau Karl Glöbel.

                Please attach The Original Petition and Jury Demand along with its exhibits to both citations
             and mail them to 110 Industrial Drive, Boerne, Texas 78006. Please let me know if there is
             anything else you need to issue these citations.

                 Sincerely,

                              /s/ Joshua H. Sisam
                              Joshua H. Sisam, Esq.




                                                               1
                                                      Request for Citation

Copy from re:SearchTX
Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 18 of 145




   EXHIBIT I
Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 19 of 145
Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 20 of 145
Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 21 of 145




   EXHIBIT J
El Paso County - 120th District
                     Case       Court
                             3:19-cv-00182-PRM                                        Filed
                                                    Document 1-5 Filed 07/08/19 Page 22  of 2/26/2019
                                                                                            145       2:05 PM
                                                                                                       Norma Favela Barceleau
                                                                                                                  District Clerk
                                                                                                               El Paso County
                                                                                                               2018DCV4112
                             IN THE DISTRICT COURT OF EL PASO COUNTY, TEXAS
                                         120TH JUDICIAL DISTRICT

             Gespa Nicaragua, S.A.
             VS
             Inabata Europe GMBH, RECOM AG,
                                                                            Cause No. 2018DCV4112
             Flextronics International USA, Inc.,
             Flextronics Automotive USA, LLC, AND
             MKG GMBH Montagebau Karl Globel


                                              ORDER OF COURT SETTING

             The above referenced case is set as follows:

                        Hearing Date                     Hearing Time                        Description
                    March 07, 2019                          11:00 AM              Scheduling/Status
                                                                                  Conference


             Your case may be Dismissed for Want of Prosecution under the Court’s inherent power for failure
             of any party seeking affirmative relief to appear for any Hearing or Trial of which the Party had
             Notice.

             If the above referenced case has already been settled, tried or dismissed, please notify my Court
             Coordinator Myrna Hernandez, (915) 546-2103 upon receipt of this order.

             Signed and Entered on this the 26th day of February, 2019.



                                                                Maria Salas-Mendoza, Judge




              Joshua H. Sisam                                     830-331-4044
              J. Scott Mann                                       915-546-5360


             **Parties are to notify the court of all filings at 120DcMotionOrders@epcounty.com**


                                          Please give notice to all concerned parties


Copy from re:SearchTX
Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 23 of 145




 EXHIBIT K
El Paso County - 120th District
                     Case       Court
                             3:19-cv-00182-PRM                                        Filed
                                                    Document 1-5 Filed 07/08/19 Page 24  of 3/11/2019
                                                                                            145       4:04 PM
                                                                                                       Norma Favela Barceleau
                                                                                                                  District Clerk
                                                                                                               El Paso County
                                                                                                               2018DCV4112
                             IN THE DISTRICT COURT OF EL PASO COUNTY, TEXAS
                                         120TH JUDICIAL DISTRICT

             Gespa Nicaragua, S.A.
             VS
             Inabata Europe GMBH, RECOM AG,
                                                                            Cause No. 2018DCV4112
             Flextronics International USA, Inc.,
             Flextronics Automotive USA, LLC, AND
             MKG GMBH Montagebau Karl Globel


                                              ORDER OF COURT SETTING

             The above referenced case is set as follows:

                        Hearing Date                     Hearing Time                        Description
                        May 16, 2019                        9:00 AM               Status Conference


             Your case may be Dismissed for Want of Prosecution under the Court’s inherent power for failure
             of any party seeking affirmative relief to appear for any Hearing or Trial of which the Party had
             Notice.

             If the above referenced case has already been settled, tried or dismissed, please notify my Court
             Coordinator Myrna Hernandez, (915) 546-2103 upon receipt of this order.

             Signed and Entered on this the 11th day of March, 2019.



                                                                Maria Salas-Mendoza, Judge




              Joshua H. Sisam                                     830-331-4044
              J. Scott Mann                                       915-546-5360


             **Parties are to notify the court of all filings at 120DcMotionOrders@epcounty.com**




                                          Please give notice to all concerned parties


Copy from re:SearchTX
Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 25 of 145




  EXHIBIT L
El Paso County - 120th District
                     Case       Court
                             3:19-cv-00182-PRM                                     Filed
                                                 Document 1-5 Filed 07/08/19 Page 26  of 4/22/2019
                                                                                         145       4:56 PM
                                                                                            Norma Favela Barceleau
                                                                                                       District Clerk
                                                                                                    El Paso County
                                                                                                    2018DCV4112




Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 27 of 145




Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 28 of 145




Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 29 of 145




Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 30 of 145




Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 31 of 145




Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 32 of 145




Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 33 of 145




Copy from re:SearchTX
Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 34 of 145




EXHIBIT M
El Paso County - 120th District
                     Case       Court
                             3:19-cv-00182-PRM       Document 1-5 Filed 07/08/19 Page 35Filed 5/1/2019 2:12 PM
                                                                                         of 145
                                                                                                       Norma Favela Barceleau
                                                                                                                  District Clerk
                                                                                                               El Paso County
                                                                                                               2018DCV4112
                            IN THE DISTRICT COURT OF EL PASO COUNTY, TEXAS

                                          120TH JUDICAL DISTRICT COURT

             GESPA NICARAGUA, S.A.,                           §
                                                              §
                                        Plaintiff,            §
                                                              §
             v.                                               §
                                                              §
             INABATA EUROPE GMBH, RECOM                       §            CAUSE NO. 2018DCV4112
             AG, FLEXTRONICS INTERNATIONAL                    §
             USA, INC., FLEXTRONICS                           §
             AUTOMOTIVE USA, LLC, AND MKG                     §
             GMBH MONTAGEBAU KARL                             §
             GLÖBEL                                           §
                                Defendants.                   §

                          DEFENDANTS FLEXTRONICS AUTOMOTIVE USA (TEXAS),
                           LLC AND FLEXTRONICS INTERNATIONAL USA, INC.’S
                          MOTION TO QUASH PLAINTIFF’S NOTICE OF DEPOSITION

                    Defendants Flextronics Automotive USA (Texas), LLC (incorrectly sued as Flextronics

             Automotive USA, LLC), and Flextronics International USA, Inc. (collectively “Flextronics”),

             file this motion to quash the deposition of “Flextronics International” and would respectfully

             show the Court as follows:

                    On April 26, 2019, Plaintiff unilaterally noticed the deposition of “Flextronics

             International” for May 15, 2019. A copy of the Plaintiff’s notice of deposition (the “Notice”) is

             attached here as Exhibit A. Flextronics objects to the Notice and deposition because Plaintiff’s

             counsel noticed the deposition without ever conferring with counsel for Flextronics regarding

             dates when Flextronics’ counsel and a corporate representative would be available. As such, the

             parties have not agreed on (or even discussed) dates for a deposition of Flextronics.

                    Texas Rule of Civil Procedure 199.4 provides that “A party or witness may object to the

             time and place designated for an oral deposition by motion for protective order or by motion to

             quash the notice of deposition. If the motion is filed by the third business day after service of the

                                                              1


Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 36 of 145



             notice of deposition, an objection to the time and place of a deposition stays the oral deposition

             until the motion can be determined.” Because this Motion is filed within three (3) business days

             of the date the notice was served, this Motion automatically stays the deposition pending a

             hearing on the Motion. Id.; accord Floyd Circle Partners, LLC v. Republic Lloyds, 2017 WL

             3124469, at *3 (Tex. App.—Dallas July 24, 2017, pet. denied) (noting depositions are

             “automatically quashed pending a hearing” with a timely filed Rule 199.4 motion to quash).

                    Flextronics also objects to the Notice as vague and ambiguous and because it fails to

             comply with the Texas Rules of Civil Procedure. Rule 199.2(b)(1) provides that a deposition

             notice “must state the name of the witness,” and “[i]f an organization is named as the witness,

             the notice must describe with reasonable particularity the matters on which examination is

             requested.” The Notice fails both requirements. First, the Notice names “Flextronics

             International” as the party to be deposed, but Flextronics International is not a party to this

             lawsuit. See Ex. A at 3. Second, with respect to the matters on which examination is requested,

             the Notice says only: “Person most knowledgeable about the Source and Origin of the Solar

             Panels delivered to Nicaragua which are the subject of this Lawsuit.” Id. Plaintiff’s purported

             topic is vague and ambiguous and does not provide the “reasonable particularity” required under

             Rule 199.2(b)(1).

                    Flextronics further objects to the Notice and deposition as premature. Three of the five

             defendants (Inabata Europe GmbH, Recom AG, and MKG GmbH Montagebau Karl Globel)

             have not been served with process or made appearances in the lawsuit. Any depositions should

             be stayed until the named parties have appeared in the lawsuit and have an opportunity to attend

             the depositions.




                                                             2


Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 37 of 145



                    For the foregoing reasons, Flextronics respectfully requests that the Court quash

             Plaintiff’s Notice for “Flextronics International,” sustain Flextronics’ objections to the Notice,

             and grant all other relief to which Flextronics is entitled.

                                                            Respectfully submitted,

                                                            KEMP SMITH LLP

                                                            By: /s/ J. Scott Mann
                                                                  J. Scott Mann
                                                                  State Bar No. 24002519
                                                                  221 N. Kansas, Suite 1700
                                                                  El Paso, Texas 79901
                                                                  Telephone: 915.533.4424
                                                                  Facsimile: 915.546.5360
                                                                  scott.mann@kempsmith.com

                                                            BAKER BOTTS L.L.P.

                                                                    Peter Huston
                                                                    (PHV pending)
                                                                    101 California Street, Suite 3600
                                                                    San Francisco, CA 94111
                                                                    Telephone: 415.291.6211
                                                                    Facsimile: 415.291.6311
                                                                    peter.huston@bakerbotts.com

                                                                    Matthew B. Allen
                                                                    State Bar No. 24073841
                                                                    One Shell Plaza
                                                                    910 Louisiana Street
                                                                    Houston, Texas 77002-4995
                                                                    Telephone: 713.229.1103
                                                                    Facsimile: 713.229.2803
                                                                    matt.allen@bakerbotts.com

                                                            ATTORNEYS FOR DEFENDANTS FLEXTRONICS
                                                            INTERNATIONAL USA, INC., AND FLEXTRONICS
                                                            AUTOMOTIVE USA (TEXAS), LLC




                                                                3


Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 38 of 145



                                            CERTIFICATE OF SERVICE

                           I hereby certify that on the 1st day of May, 2019, a true and correct copy of the
             foregoing was served on all known counsel of record by the electronic filing system.



                                                                /s/ Matthew B. Allen
                                                                Matthew B. Allen




                                                           4


Copy from re:SearchTX
Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 39 of 145




 EXHIBIT N
El Paso County - 120th District
                     Case       Court
                             3:19-cv-00182-PRM      Document 1-5 Filed 07/08/19 Page 40Filed 5/3/2019 2:33 PM
                                                                                        of 145
                                                                                                       Norma Favela Barceleau
                                                                                                                  District Clerk
                                                                                                               El Paso County
                                                                                                               2018DCV4112
                             IN THE DISTRICT COURT OF EL PASO COUNTY, TEXAS
                                         120TH JUDICIAL DISTRICT

             Gespa Nicaragua, S.A.
             VS
             Inabata Europe GMBH, RECOM AG,
                                                                            Cause No. 2018DCV4112
             Flextronics International USA, Inc.,
             Flextronics Automotive USA, LLC, AND
             MKG GMBH Montagebau Karl Globel


                                              ORDER OF COURT SETTING

             The above referenced case is set as follows:

                        Hearing Date                     Hearing Time                        Description
                        May 16, 2019                        9:00 AM               Status Conference


             Your case may be Dismissed for Want of Prosecution under the Court’s inherent power for failure
             of any party seeking affirmative relief to appear for any Hearing or Trial of which the Party had
             Notice.

             If the above referenced case has already been settled, tried or dismissed, please notify my Court
             Coordinator Myrna Hernandez, (915) 546-2103 upon receipt of this order.

             Signed and Entered on this the 3rd day of May, 2019.



                                                                Maria Salas-Mendoza, Judge




              Joshua H. Sisam                                     830-331-4044
              J. Scott Mann                                       915-546-5360




             **Parties are to notify the court of all filings at 120DcMotionOrders@epcounty.com**




                                          Please give notice to all concerned parties


Copy from re:SearchTX
Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 41 of 145




 EXHIBIT O
El Paso County - 120th District
                     Case       Court
                             3:19-cv-00182-PRM        Document 1-5 Filed 07/08/19 Page 42Filed 5/8/2019 3:14 PM
                                                                                          of 145
                                                                                                        Norma Favela Barceleau
                                                                                                                   District Clerk
                                                                                                                El Paso County
                                                                                                                2018DCV4112
                            IN THE DISTRICT COURT OF EL PASO COUNTY, TEXAS

                                          120TH JUDICIAL DISTRICT COURT

             GESPA NICARAGUA, S.A.,                            §
                                                               §
                                        Plaintiff,             §
                                                               §
             v.                                                §
                                                               §
             INABATA EUROPE GMBH, RECOM                        §           CAUSE NO. 2018DCV4112
             AG, FLEXTRONICS INTERNATIONAL                     §
             USA, INC., FLEXTRONICS                            §
             AUTOMOTIVE USA, LLC, AND MKG                      §
             GMBH MONTAGEBAU KARL                              §
             GLÖBEL                                            §
                                Defendants.                    §

                         DEFENDANTS FLEXTRONICS AUTOMOTIVE USA (TEXAS),
                           LLC AND FLEXTRONICS INTERNATIONAL USA, INC.’S
                        SPECIAL EXCEPTIONS TO PLAINTIFF’S ORIGINAL PETITION

                    Pursuant to Texas Rule of Civil Procedure 91, Defendants Flextronics Automotive USA

             (Texas), LLC (incorrectly sued as Flextronics Automotive USA, LLC), and Flextronics

             International USA, Inc. (collectively “Flextronics”), raise the following special exceptions and

             request that the Court dismiss Plaintiff’s claims against Flextronics, or require Plaintiff to replead

             its Petition to cure the pleading defects described below.

                                                 I.      INTRODUCTION

                    This lawsuit is nearly identical to a previous lawsuit that Plaintiff filed in the United

             States District Court for the Western District of Texas asserting the same claims, against the

             same defendants, based on the same allegations. See GESPA Nicaragua, S.A. v. Inabata Europe

             GmbH, 2018 WL 6220175 (W.D. Tex. July 27, 2018). The court dismissed Plaintiff’s lawsuit

             because Plaintiff’s RICO claim was the only basis for federal jurisdiction and the allegations

             supporting the claim consisted of “mere labels and conclusions” and lacked “facts that would

             support [Plaintiff’s] assertions” and therefore failed to state a claim for relief. Id. at *5 (holding

                                                               1


Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 43 of 145



             that “even under the most favorable reading of its Amended Complaint, Plaintiff has failed to

             state a RICO claim”).

                    Plaintiff’s claims against Flextronics here suffer from the same inadequacies and should

             also be dismissed. The essence of Plaintiff’s Petition is that it contracted with defendant Inabata

             to purchase Recom solar panels but did not get what it bargained for. It alleges that Flextronics

             is somehow responsible because Inabata sourced the panels from Flextronics. Plaintiff asserts

             claims against Flextronics for fraudulent misrepresentation, fraud by omission, conspiracy,

             unjust enrichment, and breach of contract. As in the previous lawsuit, however, the allegations

             supporting Plaintiff’s claims are mere “labels and conclusions” asserted against the “defendants”

             generically, and fail to allege any facts or details that support the elements of Plaintiff’s claims.

                    Accordingly, the Petition does not provide the “fair notice” required under Rule 47 of the

             Texas Rules of Civil Procedure and Plaintiff’s claims should be dismissed. See Horizon/CMS

             Healthcare Corp. v. Auld, 34 S.W.3d 887, 897 (Tex. 2000) (Rule 47 requires that a petition

             provide “fair and adequate notice of the facts upon which the pleader bases his claims”) (internal

             quotation marks omitted).

                                                II.     LEGAL STANDARD

                    Special exceptions are used to point out a “defect, omission, obscurity, duplicity,

             generality, or other insufficiency in the allegations” contained in the excepted-to pleadings. Tex.

             R. Civ. P. 91. “When a plaintiff’s pleading does not give fair and adequate notice of the facts

             upon which the pleader bases his claim, then the defendant may file special exceptions to obtain

             a more definite statement of the plaintiff’s claim.” Diversicare Gen. Partner, Inc. v. Rubio, 185

             S.W.3d 842, 865 (Tex. 2005) (internal quotation marks omitted); see also Wortham, 179 S.W.3d

             at 199 (“fair notice” requires that “the opposing party can ascertain from the pleadings the nature

             and basic issues of the controversy and what testimony will be relevant”). Additionally, “[a]
                                                               2


Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 44 of 145



             proper special exception may be used to question the sufficiency in law of the plaintiff’s

             petition.” Gutierrez v. Karl Perry Enters., Inc., 874 S.W.2d 103, 105 (Tex. App.—El Paso 1994,

             no writ); see also Wayne Duddlesten, Inc. v. Highland Ins. Co., 110 S.W.3d 85, 96–97 (Tex.

             App.—Houston [1st Dist.] 2003, pet. denied) (negligence claim properly dismissed on special

             exceptions because it was not recognized under Texas law).

                    If the pleading defect cannot be cured by amendment, a court may dismiss the case with

             prejudice without giving the plaintiffs an opportunity to amend. Baylor Univ. v. Sonnichsen, 221

             S.W.3d 632, 635 (Tex. 2007) (dismissing plaintiff’s breach of contract claim and granting

             special exceptions because plaintiff could not have corrected his defects by repleading); see also

             Wagner ex rel. Nationwide Mut. Tex. Emps. v. Nationwide Lloyds, 2008 WL 537484, at *3–4

             (Tex. App.—Austin Feb. 27, 2008, no pet.) (mem. op.) (trial court did not err in dismissing

             plaintiffs’ claim with prejudice because plaintiffs “failed to state a cause of action and such

             defect could not be cured by amending their pleadings”). “A trial court has broad discretion in

             ruling on special exceptions” and its “ruling will be reversed only upon a showing of abuse of

             discretion.” Gutierrez, 874 S.W.2d at 105.

                                                     III.    ARGUMENT

                    A.        First Special Exception: Fraudulent Misrepresentation Claim

                    Flextronics specially excepts to Plaintiff’s fraudulent misrepresentation claim, set forth in

             paragraphs 58 through 65, because the Petition fails to plead any facts to support any elements of

             a claim against Flextronics and thus fails to provide the requisite fair notice of Plaintiff’s claim.

             See Tex. R. Civ. P. 47 (requiring petitions to contain “a short statement of the cause of action

             sufficient to give fair notice of the claim involved”).

                        “A plaintiff seeking to prevail on a fraud claim must prove that: (1) the defendant made a

             material misrepresentation; (2) the defendant knew the representation was false or made the

                                                                3


Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 45 of 145



             representation recklessly without any knowledge of its truth; (3) the defendant made the

             representation with the intent that the other party would act on that representation or intended to

             induce the party’s reliance on the representation; and (4) the plaintiff suffered an injury by

             actively and justifiably relying on that representation.” First State Bank of Mesquite v. Bellinger

             & Dewolf, LLP, 342 S.W.3d 142, 150 (Tex. App.—El Paso 2011, no pet.). “The Plaintiff must

             further allege and demonstrate that his reliance on the representation was justifiable under the

             circumstances of a particular case.” Chico Auto Parts & Serv., Inc. v. Crockett, 512 S.W.3d 560,

             576 (Tex. App.—El Paso 2017, pet. denied).

                    The Petition does not identify a single alleged misrepresentation that Flextronics made to

             Plaintiff, much less one that (1) Flextronics made with the intent to induce Plaintiff to purchase

             solar panels from Inabata, and (2) upon which Plaintiff actually and justifiably relied in doing so.

             To the contrary, the Petition alleges that “Plaintiff and INABATA entered into a Purchase

             Agreement” based on an agreement that Inabata would “provide short term financing” and that

             Plaintiff would use “solar panels from [INABATA’s] affiliate, Defendant RECOM.” Orig. Pet.

             ¶¶ 18-19. The Petition further alleges that “[r]elying on Defendants INABATA and RECOM to

             fulfill the agreement” Plaintiff “completed the design, specifications, licensing and permitting of

             the construction of the project” and “[r]elying on its agreement with INABATA, Plaintiff then

             entered into an agreement with Defendant MKG to construct and install the Black Panther solar

             panels.” Id. ¶¶ 20-21. The Petition does not allege that Flextronics orchestrated or was a party to

             Plaintiff’s agreement with Inabata (it was not), or that Flextronics made any representations that

             induced Plaintiff to enter into the agreement (it did not), or provide any other facts or details that

             would give Flextronics fair notice of Plaintiff’s claim. See Horizon/CMS Healthcare, 34 S.W.3d

             at 897 (Rule 47 requires that a petition provide “fair and adequate notice of the facts upon which



                                                               4


Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 46 of 145



             the pleader bases his claims” and “information sufficient to enable [the defendant] to prepare a

             defense”) (internal quotation marks omitted).

                    The only allegations resembling a fraud claim are in paragraphs 58 through 65 and allege

             that “Defendants” collectively “made false representations to Plaintiff” and “Defendants”

             collectively “knew or should have known that the representations were false when they made

             their representations.” These boilerplate allegations are directed against all five “Defendants”

             and simply parrot the elements of a fraud claim. They do not allege facts specific to any one

             defendant and do not provide fair notice of Plaintiff’s claim against Flextronics. In Holmes v.

             Acceptance Casualty Insurance Company, 942 F. Supp. 2d 637, 646–47 (E.D. Tex. 2013), the

             court analyzed similar allegations as part of a fraudulent joinder analysis and concluded they

             failed to state a claim under Texas’s fair notice pleading standard. The court explained that

             plaintiff’s “allegations are grouped indiscernibly against ‘Defendants” and fail to “describe any

             specific, actionable conduct” and therefore “fail[ ] to meet the liberalized notice pleading

             standards adopted by Texas state courts.” Id. at 647–48; see also Rubalcaba v. Pac./Atl. Crop

             Exch., Inc., 952 S.W.2d 552, 556 (Tex. App.—El Paso 1997, no writ) (“[A]ll the elements of

             fraud and all facts constituting fraud must be properly pleaded to satisfy an allegation of fraud”).

                    Flextronics requests that the Court dismiss Plaintiff’s fraudulent misrepresentation claim,

             or, alternatively, that the Court order Plaintiff to file an amended petition disclosing the factual

             basis for each element of its fraudulent misrepresentation claim against Flextronics. C.f. Owen v.

             Option One Mortg. Corp., 2011 WL 3211081, at *2, 7−8 (Tex. App.—Houston [1st Dist.] July

             28, 2011, pet. denied) (mem. op.) (affirming dismissal of fraud claim because plaintiffs failed to

             amend petition to identify the what, when, and where concerning alleged representations as

             required by trial court’s previous grant of special exceptions).



                                                              5


Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 47 of 145



                    B.      Second Special Exception: Fraud by Omission Claim

                    Flextronics specially excepts to Plaintiff’s fraud by omission claim, set forth in

             paragraphs 66 through 75, for the same reasons discussed above, namely that the Petition fails to

             allege any facts supporting the elements of a claim against Flextronics and therefore fails to

             provide fair notice.

                    “The elements of fraud by omission are (1) the defendant failed to disclose material facts

             to the plaintiff that the defendant had a duty to disclose; (2) the defendant knew the plaintiff was

             ignorant of the facts and the plaintiff did not have an equal opportunity to discover the facts;

             (3) the defendant was deliberately silent when she had a duty to speak; (4) by failing to disclose

             the facts, the defendant intended to induce the plaintiff to take some action or refrain from

             acting; (5) the plaintiff relied on the defendant's nondisclosure; and (6) the plaintiff was injured

             as a result of acting without that knowledge.” Frankoff v. Norman, 448 S.W.3d 75, 84 (Tex.

             App.—Houston [14th Dist.] 2014, no pet.). Importantly, “[t]he failure to disclose information is

             not actionable unless there is a duty to speak,” which “arises in four circumstances: (1) a

             fiduciary or other special relationship between the parties gives rise to a duty to disclose; (2) new

             information makes a defendant's earlier representation misleading or untrue; (3) a defendant

             conveys a false impression by making a partial disclosure; and (4) a defendant who voluntarily

             discloses information has a duty to disclose the whole truth.” Holland v. Thompson, 338 S.W.3d

             586, 598 (Tex. App.—El Paso 2010, pet. denied); see also Bradford v. Vento, 48 S.W.3d 749,

             755 (Tex. 2001) (“As a general rule, a failure to disclose information does not constitute fraud

             unless there is a duty to disclose the information.”).

                    The Petition does not allege any facts supporting a fraud by omission claim against

             Flextronics. Plaintiff does not allege any agreement between Flextronics and Plaintiff, does not



                                                               6


Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 48 of 145



             allege any representation (partial or otherwise) by Flextronics to Plaintiff, and does not allege

             any other relationship between Flextronics and Plaintiff that would trigger a legal duty to speak.

             The only allegations in support of Plaintiff’s claim are the boilerplate allegations in paragraphs

             66 through 75 asserting that “Defendants” collectively “had a duty to disclose the true nature,

             origin, manufacturer, specifications and characteristics of the panels” and that “Defendants”

             collectively “concealed from or failed to disclose the truth to the Plaintiff.” Orig. Pet. ¶¶ 67-68.

             These conclusory allegations fail to identify a single fact specific to Flextronics that would

             support Plaintiff’s fraud by omission claim and therefore do not satisfy Rule 47’s fair notice

             requirement. See Holmes, 942 F. Supp. 2d at 648 (plaintiff’s “claims for fraud, negligence, and

             breach of contract are generally alleged against ‘Defendants,’” and “fail to allege any specific

             conduct that could support a claim for relief,” and therefore do not satisfy Texas’s notice

             pleading standard); see also Horizon/CMS Healthcare, 34 S.W.3d at 897 (fair notice requires

             “notice of the facts upon which the pleader bases his claims”) (internal quotation marks omitted).

                    Flextronics requests that the Court dismiss Plaintiff’s fraud by omission claim, or,

             alternatively, that the Court order Plaintiff to file an amended petition disclosing the factual basis

             for each element of its claim against Flextronics.

                    C.      Third Special Exception: Conspiracy Claim

                    Flextronics specially excepts to Plaintiff’s conspiracy claim, set forth in paragraphs 76

             through 75, because the Petition once again fails to allege any facts supporting the elements of

             Plaintiff’s claim against Flextronics and therefore fails to provide fair notice.

                    A civil conspiracy requires: “(1) a combination of two or more persons; (2) the persons

             seek to accomplish an object or course of action; (3) the persons reach a meeting of the minds on

             the object or course of action; (4) one or more unlawful, overt acts are taken in pursuance of the



                                                               7


Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 49 of 145



             object or course of action; and (5) damages occur as a proximate result.” MVS Int’l Corp. v. Int’l

             Advertising Solutions, LLC, 545 S.W.3d 180, 196 (Tex. App.—El Paso 2017, no pet.). “An

             actionable civil conspiracy requires specific intent to agree to accomplish something unlawful”

             which “necessarily requires a meeting of the minds on the object or course of action.” Id. “The

             conspiring parties must be aware of the intended harm or proposed wrongful conduct at the

             outset of the combination or agreement.” Id.; see also Triplex Commc’ns, Inc. v. Riley, 900

             S.W.2d 716, 719 (Tex. 1995) (“For a civil conspiracy to arise, the parties must be aware of the

             harm or wrongful conduct at the inception of the combination or agreement.”).

                        As with Plaintiff’s other claims, the Petition’s conspiracy allegations are deficient and

             fail to provide fair notice because they are directed at “Defendants” collectively and do not

             allege facts specific to Flextronics supporting the elements of a claim. See Orig. Pet. ¶¶ 76-84;

             see also Horizon/CMS Healthcare, 34 S.W.3d at 897 (Rule 47 requires that a petition provide

             “notice of the facts upon which the pleader bases his claims”) (internal quotation marks omitted).

             Indeed, the only allegations specific to Flextronics are in the Petition’s “Introduction” and allege

             the “46,000+ SunEdison panels were intentionally relabeled in FLEX’s warehouse in El Paso”

             and that there was a “clandestine agreement” where “RECOM agreed to ‘intermediate’ a deal

             where FLEX would ‘relabel’ the panels and sell them to Inabata for a ‘preferential price.’” Orig.

             Pet. at 2 (emphases in original). As support, Plaintiff cites the purported “Smoking Gun”

             agreement between Inabata and Recom, to which Flextronics was not a party. See Orig. Pet. at 2

             & Ex. 5. That agreement directly contradicts Plaintiff’s allegations because it does not say

             anything about Flextronics relabeling any solar panels. See Orig. Pet. Ex. 5. Indeed, neither that

             agreement, nor anything else in the Petition, allege any facts or details showing that Flextronics

             (1) had specific intent to do anything unlawful, (2) had a meeting of the minds with the other



                                                               8


Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 50 of 145



             defendants and was aware of any intended harm at the outset of any purported agreement, or

             (3) was even aware of Plaintiff’s alleged agreement with Inabata or that it allegedly called for

             “Black Panther” solar panels.

                    Accordingly, Flextronics requests that the Court either dismiss Plaintiff’s conspiracy

             claim, or, alternatively, that the Court order Plaintiff to file an amended petition disclosing the

             factual basis for each element of its claim against Flextronics.

                    D.      Fourth Special Exception: Unjust Enrichment Claim

                    Flextronics specially excepts to Plaintiff’s unjust enrichment claim, set forth in

             paragraphs 95 through 99, because the Petition fails to allege facts supporting the elements of a

             claim and because the claim is deficient as a matter of law based on Plaintiff’s own allegations.

                    Unjust enrichment is an equitable claim based on quasi-contract. Fortune Prod. Co. v.

             Conoco, Inc., 52 S.W.3d 671, 683 (Tex. 2000). “The unjust enrichment doctrine applies the

             principles of restitution to disputes which for one reason or another are not governed by a

             contract between the contending parties.” Burlington N. R.R. v. Sw. Elec. Power Co., 925 S.W.2d

             92, 97 (Tex. App.—Texarkana 1996), aff’d, 966 S.W.2d 467 (Tex. 1998). “Unjust enrichment is

             typically found under circumstances in which one person has obtained a benefit from another by

             fraud, duress, or the taking of an undue advantage” and “is also appropriate when a contemplated

             agreement is unenforceable, impossible, not fully performed, thwarted by mutual mistake, or

             void for other legal reasons.” Id. As the El Paso Court of Appeals has explained, “there can be no

             recovery under a quasi-contract theory when a valid, express contract covers the subject matter

             of the parties’ dispute” because “[w]hen a valid agreement already addresses the matter, recovery

             under an equitable theory is generally inconsistent with the express agreement.” Alfiji, S.A. de

             C.V. v. Woodal, 280 S.W.3d 897, 900 (Tex. App—El Paso 2009, no pet.); see also Fortune Prod.



                                                              9


Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 51 of 145



             Co., 52 S.W.3d at 684 (when an “express contract covers the subject matter of the parties’

             dispute, there can be no recovery under a quasi-contract theory”);

                    Plaintiff’s unjust enrichment allegations are deficient for two reasons. First, the Petition

             fails to allege facts showing any “dealings” between Plaintiff and Flextronics that could serve as

             a basis for an unjust enrichment claim. See Burlington N. R.R., 925 S.W.2d at 97 (unjust

             enrichment is intended to “place an aggrieved plaintiff in the position he occupied prior to his

             dealings with defendant”). As discussed above, Plaintiff has not alleged that Flextronics

             (1) made any misrepresentations to, or even had any contact with, Plaintiff, (2) orchestrated, was

             a party to, or was even aware of Plaintiff’s contract with Inabata, or (3) that Flextronics had any

             agreement (valid or otherwise) with Plaintiff regarding the solar panels.

                    Second, the Petition plainly alleges that Plaintiff entered into a contract with Inabata for

             the purchase of the solar panels, which precludes an unjust enrichment claim as a matter of law.

             See Raven Res., LLC v. Legacy Reserves Operating, LP, 363 S.W.3d 865, 871 (Tex. App.—

             Eastland 2012, pet. denied) (“[T]here can be no recovery for unjust enrichment when an express

             contract covers the subject matter of the dispute”); see also Orig. Pet. ¶ 17 (“Plaintiff entered into

             a contract with INABATA to purchase the 46,000 ‘Black Panther’ solar panels and the related

             components required for the solar facility” (emphases in original)); id. ¶ 19 (“Plaintiff and

             INABATA entered into a Purchase Agreement, which very specifically designated that the solar

             panels be delivered as Black Panther panels.”) (emphasis in original).

                    Because Plaintiff’s unjust enrichment claim against Flextronics fails as a matter of law

             based on Plaintiff’s own allegations, Flextronics requests that the Court dismiss the claim with

             prejudice.




                                                              10


Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 52 of 145



                    E.      Fifth Special Exception: Breach of Contract Claim

                    Flextronics specially excepts to Plaintiff’s breach of contract claim, set forth on

             paragraphs 100 through 102, because the Petition fails to allege facts showing the existence of a

             contract between Flextronics and Plaintiff, or any other elements of a breach of contract claim.

                    To establish a breach of contract, Texas law requires: (1) the existence of a valid contract

             between the plaintiff and the defendant; (2) the plaintiff’s performance or tender of performance;

             (3) the defendant’s breach of the contract; and (4) the plaintiff’s damage was a result of the

             breach. Frost Nat’l Bank v. Burge, 29 S.W.3d 580, 593 (Tex. App.—Houston [14th Dist.] 2000,

             no pet.). To adequately plead the third element, a plaintiff must state “the substance of the

             contract which supports the pleader’s right to recover.” Cadle Co. v. Castle, 913 S.W.2d 627,

             630–31 (Tex. App.—Dallas 1995, writ denied); see also Villarreal v. Art Inst. of Houston, Inc.,

             20 S.W.3d 792, 798 (Tex. App.—Corpus Christi 2000, no pet.) (explaining that a breach of

             contract plaintiff “must prove the existence of a valid contract wherein the defendant promised to

             perform in the manner the plaintiff alleges he failed to perform”).

                    The Petition does not allege any facts showing a contract between Plaintiff and

             Flextronics, much less the terms of any purported contract or Flextronics’ breach thereof.

             Paragraph 100 of the Petition alleges only that “If the court finds the existence of a contract

             between the parties,” then “Plaintiff materially complied with the terms of the agreements” and

             “Defendants” collectively “failed to perform their obligations under the contract(s), by failing to

             provide Black Panther panels.” Orig. Pet. ¶ 100 (first emphasis added). These conclusory

             allegations do not even attempt to allege a contract between Plaintiff and Flextronics, much less

             provide any facts or details that allow Flextronics to ascertain the factual basis for Plaintiff’s

             claim. Furthermore, the Petition itself alleges that Plaintiff contracted with Inabata for the



                                                             11


Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 53 of 145



             purchase of solar panels, not Flextronics. See Orig. Pet. ¶ 17 (“In order to meet the Project

             objectives, Plaintiff entered into a contract with INABATA to purchase the 46,000 “Black

             Panther” solar panels and the related components required for the solar facility.”); see also id. ¶

             19 (“Plaintiff and INABATA entered into a Purchase Agreement, which very specifically

             designated that the solar panels be delivered as Black Panther panels.”).

                    Without any allegations of a contract, Flextronics is unable to ascertain the basis for

             Plaintiff’s breach of contract claim. Accordingly, Flextronics requests that the Court dismiss

             Plaintiff’s breach of contract claim, or, alternatively, that the Court order Plaintiff to file an

             amended petition identifying the purported contract between Plaintiff and Flextronics, the terms

             of the contract, Plaintiff’s performance under the contract, and Flextronics’ alleged breach

             thereof.

                                                  IV.    CONCLUSION

                    For the foregoing reasons, Flextronics requests that the Court sustain Flextronics’ special

             exceptions to Plaintiff’s Original Petition and dismiss Plaintiff’s claims for fraudulent

             misrepresentation, fraud by omission, conspiracy, unjust enrichment, and breach of contract.

             Alternatively, Flextronics requests that the Court order Plaintiff to file an amended petition

             curing each of the pleading defects identified above.




                                                             12


Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 54 of 145



                                                 Respectfully submitted,

                                                 KEMP SMITH LLP

                                                 By: /s/ J. Scott Mann
                                                       J. Scott Mann
                                                       State Bar No. 24002519
                                                       221 N. Kansas, Suite 1700
                                                       El Paso, Texas 79901
                                                       Telephone: 915.533.4424
                                                       Facsimile: 915.546.5360
                                                       scott.mann@kempsmith.com

                                                 BAKER BOTTS L.L.P.

                                                        Peter Huston
                                                        (PHV pending)
                                                        101 California Street, Suite 3600
                                                        San Francisco, CA 94111
                                                        Telephone: 415.291.6211
                                                        Facsimile: 415.291.6311
                                                        peter.huston@bakerbotts.com

                                                        Matthew B. Allen
                                                        State Bar No. 24073841
                                                        One Shell Plaza
                                                        910 Louisiana Street
                                                        Houston, Texas 77002-4995
                                                        Telephone: 713.229.1103
                                                        Facsimile: 713.229.2803
                                                        matt.allen@bakerbotts.com

                                                 ATTORNEYS FOR DEFENDANTS FLEXTRONICS
                                                 INTERNATIONAL USA, INC., AND FLEXTRONICS
                                                 AUTOMOTIVE USA (TEXAS), LLC




                                                   13


Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 55 of 145



                                          CERTIFICATE OF CONFERENCE

                            I hereby certify that on May 3, 2019, I sent an email to Plaintiff’s counsel Joshua
             Sisam at josh@sisam.com explaining that the Flextronics defendants planned to file special
             exceptions to Plaintiff’s Original Petition no later than May 8, 2019, and asking Mr. Sisam to
             provide dates and times when he was available to meet and confer. As of the date of this filing,
             Mr. Sisam has not responded to that May 3, 2019 email.



                                                                 /s/ Matthew B. Allen
                                                                 Matthew B. Allen




                                             CERTIFICATE OF SERVICE

                           I hereby certify that on the 8th day of May, 2019, a true and correct copy of the
             foregoing was served on all known counsel of record by the electronic filing system.



                                                                  /s/ Matthew B. Allen
                                                                  Matthew B. Allen




                                                            14


Copy from re:SearchTX
Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 56 of 145




  EXHIBIT P
El Paso County - 120th District
                     Case       Court
                             3:19-cv-00182-PRM             Document 1-5 Filed 07/08/19 Page Filed
                                                                                            57 of5/16/2019
                                                                                                  145      11:52 AM
                                                                                                     Norma Favela Barceleau
                                                                                                                District Clerk
                                                                                                             El Paso County
                                                                                                             2018DCV4112
                                      IN THE DISTRICT COURT OF EL PASO COUNTY,TEXAS
                                                   120TH JUDICIAL DISTRICT COURT




                                                                     §
                 GESPA NICARAGUA,S.A.,




                                                                     §
                                                                     §
                                               Plaintift




                                                                     §
                                                                     §
              V.




                                                                     §
              INABATA EUROPE GMBH,ucoM AG,




                                                                     §
                                                                               CAUSE NO.2018DCV4112




                                                                     §
              FLEXTRONICSINTERNATIONAL USA,




                                                                     §
              INC,,FLEXTRONICS AUTOMOTIVE



                                                                     §
              USA,LLC,AND MKG GNIIBH
              MONTAGEBAU KARL GLOBEL

                                                                     §
                                                                     §
                                                                     §
                                               Defendants.

                                            ORDER GRANTING UNOPPOSED MOT10N
                                            REOUESTING ADMISSION PRO HAC VICE

                             On this day, the Court considered the Non‐ Resident Attomey Pcter Huston's
              Unopposed S、 vorn Motion Requesting Adnlission Pro Hac Vice and a■ er having considered
              sarne,the Courtis ofthe opinion thatthe Ⅳlotion should be GRANTED.

                                     It is thercfore ORDERED AND ADJUDGED that Pctcr Huston,a non‐ rcsident
              attorney, is adrnitted Pro Hac Vice to practice in the State of Texas and before this Court in
              COttunctiOn with thc above―referenced case.

                                     SЮNEDパ D ENTEttD面 s∠                レ九   y of_″
                                                                                       7_,2は



                                                                  」UDGE   PRESIDING




                                    〉メ                                         gL
            ＬＦ




                                     '1御
                                    ″メ S
                                                       茅身
                                                                               6rDfu**r
                                           つ   鷹   ″


                                    ヱリ/


                 AcJvc 40351725 1



Copy from re:SearchTX
Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 58 of 145




 EXHIBIT Q
El Paso County - 120th District
                     Case       Court
                             3:19-cv-00182-PRM      Document 1-5 Filed 07/08/19 Page Filed
                                                                                     59 of5/17/2019
                                                                                           145      11:40 AM
                                                                                                       Norma Favela Barceleau
                                                                                                                  District Clerk
                                                                                                               El Paso County
                                                                                                               2018DCV4112
                              IN THE DISTRICT COURT OF EL PASO COUNTY, TEXAS
                                          120TH JUDICIAL DISTRICT

             Gespa Nicaragua, S.A.

             VS

             Inabata Europe GMBH, RECOM AG,
                                                                            Cause No. 2018DCV4112
             Flextronics International USA, Inc.,

             Flextronics Automotive USA, LLC, AND

             MKG GMBH Montagebau Karl Globel



                                              ORDER OF COURT SETTING

             The above referenced case is set as follows:

                        Hearing Date                     Hearing Time                        Description
                        June 18, 2019                       10:00 AM              Status Conference


             Your case may be Dismissed for Want of Prosecution under the Court’s inherent power for failure
             of any party seeking affirmative relief to appear for any Hearing or Trial of which the Party had
             Notice.

             If the above referenced case has already been settled, tried or dismissed, please notify my Court
             Coordinator Myrna Hernandez, (915) 546-2103 upon receipt of this order.

             Signed and Entered on this the 17th day of May, 2019.



                                                                Maria Salas-Mendoza, Judge




              Joshua H. Sisam                                     830-331-4044
              J. Scott Mann                                       915-546-5360

             **Parties are to notify the court of all filings at 120DcMotionOrders@epcounty.com**


                                          Please give notice to all concerned parties


Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 60 of 145




                                    Please give notice to all concerned parties


Copy from re:SearchTX
Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 61 of 145




 EXHIBIT R
El Paso County - 120th District
                     Case       Court
                             3:19-cv-00182-PRM                                     Filed
                                                 Document 1-5 Filed 07/08/19 Page 62  of 5/20/2019
                                                                                         145       1:38 PM
                                                                                            Norma Favela Barceleau
                                                                                                       District Clerk
                                                                                                    El Paso County
                                                                                                    2018DCV4112




Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 63 of 145




Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 64 of 145




Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 65 of 145




Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 66 of 145




Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 67 of 145




Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 68 of 145




Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 69 of 145




Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 70 of 145




Copy from re:SearchTX
                  Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 71 of 145




                                                                         EXHIBIT 1
Copy from re:SearchTX
                  Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 72 of 145




Copy from re:SearchTX
                  Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 73 of 145




Copy from re:SearchTX
Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 74 of 145




  EXHIBIT S
El Paso County - 120th District
                     Case       Court
                             3:19-cv-00182-PRM                                       Filed
                                                   Document 1-5 Filed 07/08/19 Page 75  of 6/17/2019
                                                                                           145       9:57 AM
                                                                                                     Norma Favela Barceleau
                                                                                                                District Clerk
                                                                                                             El Paso County
                                                                                                             2018DCV4112
                                            IN THE 120TH DISTRICT COURT
                                                  OF EL PASO, TEXAS


             GESPA NICARAGUA, S.A.,                               §
                  Plaintiff,                                      §
                                                                  §
             v.                                                   §      Cause No. 2018DCV4112
                                                                  §
             INABATA EUROPE GMBH, RECOM                           §
             AG, FLEXTRONICS INTERNATIONAL                        §
             USA, INC., FLEXTRONICS                               §
             AUTOMOTIVE USA, LLC, AND MKG                         §
             GMBH MONTAGEBAU KARL GLÖBEL,                         §
                                                                  §
                    Defendants.                                   §


              DEFENDANT RECOM A.G.’S SPECIAL APPEARANCE AND, SUBJECT THERETO,
                     ORIGINAL ANSWER TO PLAINTIFF‘S ORIGINAL PETITION

             TO THE HONORABLE JUDGE OF SAID COURT:

                    RECOM A.G., (“Defendant”), Defendant in the above-entitled and numbered cause, files

             this, its Special Appearance and, subject to its Special Appearance, its Original Answer, and would

             respectfully show the Court as follows:

                                                  I. Special Appearance

                    1.      Defendant makes this special appearance pursuant to Texas Rule of Civil Procedure

             120a. This appearance is made for the purpose of objecting to the entire proceeding as to

             Defendant, because this Court does not have personal jurisdiction over Defendant.

                    2.      Defendant is filing this special appearance prior to any other plea, pleading, or

             motion.




Copy from re:SearchTX
                        Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 76 of 145



                        3.        Defendant is a German corporation, with its headquarters in Dusseldorf, Germany.

             (See Declaration of A. Spartalian, Exhibit A). 1 Defendant has no office in the United States, nor

             does it have any employees in the United States. (Id.). Defendant does not conduct business in

             the State of Texas. To the extent that GESPA asserts in its Original Petition that Defendant has an

             office in San Francisco, California, that assertion is incorrect. (Id.).

                        4.        Defendant has no office, warehouse or employees in Texas. (See Declaration of H.

             Tunyan, Exhibit B).

                        5.        All of the alleged acts and omissions of Defendant related to this lawsuit took place

             outside of the State of Texas. Defendant was never the owner of the modules sold. (Id.). Inabata

             Europe GmbH bought them from Flextronics and sold them to GESPA. (Id.). Hence, Defendant

             never had ownership of the modules in Texas. (Id.).

                        6.        Defendant was not the customer of the warehouse where the modules were stored.

             Rather, Inabata was the customer. (Id.). Furthermore, Flextronics, and not Defendant, was the

             shipper of the modules from Texas to Nicaragua. (Id.). No employees of Defendant re-labeled

             solar panels in Texas or met with employees of Flextronics in Texas. (See Declaration of A.

             Spartalian, Exhibit A).

                        7.        The agreement between Inabata and Defendant was executed in Germany, not in

             the United States. (Id.).

                        8.        Defendant is not amenable to process issued by this Court and is not subject to

             general jurisdiction in the Court, because Defendant does not engage in systematic and continuous

             activities in Texas.




             1
                 All exhibits attached hereto are herein incorporated by reference as if set forth fully herein.




Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 77 of 145



                     9.         Defendant has had no contacts with Texas that give rise to or relate to Plaintiff’s

             alleged causes of action against it and, thus, specific jurisdiction cannot be exerted over it.

             Defendant lacks the minimum contacts necessary for a Texas court to assume jurisdiction over it

             or its property.

                     10.        It should also be noted that Plaintiff has previously attempted to sue Defendant in

             Texas, to no avail. (See Order Granting Defendants’ Motion to Dismiss, Doc. 101, in the U.S.

             District Court for the Western District of Texas, Case No. 3:17-cv-00306-PRM).

                     11.        The assumption of jurisdiction over Defendant would offend traditional notions of

             fair play and substantial justice, depriving Defendant of its due process rights guaranteed by the

             United States and Texas Constitutions.

                     12.        Defendant has not consented and does not consent to be sued in the State Court of

             Texas in this case.

                                                         II. General Denial

                     13.        Subject to and without waiving its special appearance, in accordance with Rule 92

             of the Texas Rules of Civil Procedure, Defendant denies each allegation in Plaintiff’s Original

             Petition and demands strict proof of same.

                                                         III. Right to Amend

                     14.        Defendant reserves the right to amend this Answer at a later date.

                                                           IV. Request for Relief

                     WHEREFORE, PREMISES CONSIDERED, Defendant RECOM AG prays that its special

             appearance be set for hearing, upon hearing that its special appearance be sustained, that this entire

             proceeding as to Defendant RECOM AG be dismissed with prejudice for refiling in Texas, and

             that Plaintiff take nothing by this suit.




Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 78 of 145



                                                 Respectfully submitted,

                                                 MOSS LEGAL GROUP, PLLC
                                                 5845 Cromo Dr., Suite 2
                                                 El Paso, Texas 79912
                                                 (915) 703-7307
                                                 (915) 703-7618 Telecopier

                                           By:   /s/Priscilla M. Castillo
                                                 PRISCILLA M. CASTILLO
                                                 State Bar No. 24076531
                                                 Priscilla@mosslegalsolutions.com
                                                 M. MITCHELL MOSS
                                                 State Bar No. 00784647
                                                 Mitch@mosslegalsolutions.com
                                                 Attorneys for Defendant




Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 79 of 145



                                              CERTIFICATE OF SERVICE

                     In compliance with Texas Rule of Civil Procedure 21a(e), the undersigned counsel,
             certifies that on this 17th day of June 2019, a true and correct copy of the foregoing document filed
             electronically with the clerk of the court in accordance with Texas Rule of Civil Procedure 21(f)(1),
             is served on the party or attorney electronically pursuant to Texas Rule of Civil Procedure
             21a(a)(1), or if the email address of the party or attorney is not on file with the electronic filing
             manager then service is accomplished pursuant to Texas Rule of Civil Procedure 21a(a)(2).

                    The following parties or attorney(s) are served with the foregoing document:


                                                                   /s/ Priscilla M. Castillo
                                                                   PRISCILLA M. CASTILLO




Copy from re:SearchTX
                  Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 80 of 145




Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 81 of 145




                                              EXHIBIT A




Copy from re:SearchTX
                     Case3:19-cv-00182-PRM
                    Case  3:17-cv-00306-PRM Document
                                             Document1-5
                                                      82 Filed
                                                         Filed 07/08/19
                                                               05/11/18 Page
                                                                        Page 82
                                                                             20 of
                                                                                of 145
                                                                                   26




Copy from re:SearchTX
                     Case3:19-cv-00182-PRM
                    Case  3:17-cv-00306-PRM Document
                                             Document1-5
                                                      82 Filed
                                                         Filed 07/08/19
                                                               05/11/18 Page
                                                                        Page 83
                                                                             21 of
                                                                                of 145
                                                                                   26




Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 84 of 145




                                              EXHIBIT B




Copy from re:SearchTX
                      Case
                    Case    3:17-cv-00306-PRM Document
                         3:19-cv-00182-PRM     Document1-5
                                                        97 Filed
                                                           Filed 06/15/18
                                                                 07/08/19 Page
                                                                           Page1385ofof
                                                                                      13145




Copy from re:SearchTX
Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 86 of 145




  EXHIBIT T
El Paso County - 120th District
                     Case       Court
                             3:19-cv-00182-PRM                                        Filed
                                                    Document 1-5 Filed 07/08/19 Page 87  of 6/18/2019
                                                                                            145       6:45 AM
                                                                                                       Norma Favela Barceleau
                                                                                                                  District Clerk
                                                                                                               El Paso County
                                                                                                               2018DCV4112
                                             IN THE 120TH DISTRICT COURT
                                                  OF EL PASO, TEXAS

             GESPA NICARAGUA, S.A.,                                §
                  Plaintiff,                                       §
                                                                   §
             v.                                                    §       Cause No. 2018DCV4112
                                                                   §
             INABATA EUROPE GMBH, RECOM                            §
             AG, FLEXTRONICS INTERNATIONAL                         §
             USA, INC., FLEXTRONICS                                §
             AUTOMOTIVE USA, LLC, AND MKG                          §
             GMBH MONTAGEBAU KARL GLÖBEL,                          §
                                                                   §
                    Defendants.                                    §

                                                   VACATION NOTICE

                     Please be informed that the undersigned attorney, Priscilla M. Castillo, will be on
             maternity leave until July 26, 2019. Subject to and without waiving the special appearance filed
             in this matter, Ms. Castillo requests that no new hearings, depositions, or trials be set during that
             time.

                                                           Respectfully submitted,

                                                           MOSS LEGAL GROUP, PLLC
                                                           5845 Cromo Dr., Suite 2
                                                           El Paso, Texas 79912
                                                           (915) 703-7307
                                                           (915) 703-7618 Telecopier

                                                           By:     /s/Priscilla M. Castillo
                                                                   PRISCILLA M. CASTILLO
                                                                   State Bar No. 24076531
                                                                   Priscilla@mosslegalsolutions.com
                                                                   M. MITCHELL MOSS
                                                                   State Bar No. 00784647
                                                                   Mitch@mosslegalsolutions.com




Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 88 of 145



                                             CERTIFICATE OF SERVICE

                     In compliance with Texas Rule of Civil Procedure 21a(e), the undersigned counsel,
             certifies that on this 18th day of June 2019, a true and correct copy of the foregoing document
             filed electronically with the clerk of the court in accordance with Texas Rule of Civil Procedure
             21(f)(1), is served on all parties or attorneys of record electronically pursuant to Texas Rule of
             Civil Procedure 21a(a)(1), or if the email address of the party or attorney is not on file with the
             electronic filing manager then service is accomplished pursuant to Texas Rule of Civil Procedure
             21a(a)(2).



                                                                       /s/ Priscilla M. Castillo
                                                                       PRISCILLA M. CASTILLO




                                                             2


Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 89 of 145




Copy from re:SearchTX
Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 90 of 145




 EXHIBIT U
El Paso County - 120th District
                     Case       Court
                             3:19-cv-00182-PRM      Document 1-5 Filed 07/08/19 Page Filed
                                                                                     91 of6/21/2019
                                                                                           145      11:51 AM
                                                                                                       Norma Favela Barceleau
                                                                                                                  District Clerk
                                                                                                               El Paso County
                                                                                                               2018DCV4112
                              IN THE DISTRICT COURT OF EL PASO COUNTY, TEXAS
                                          120TH JUDICIAL DISTRICT

             Gespa Nicaragua, S.A.
             VS
             Inabata Europe GMBH, RECOM AG,
                                                                            Cause No. 2018DCV4112
             Flextronics International USA, Inc.,
             Flextronics Automotive USA, LLC, AND
             MKG GMBH Montagebau Karl Globel


                                              ORDER OF COURT SETTING

             The above referenced case is set as follows:

                        Hearing Date                     Hearing Time                        Description
                     August 01, 2019                        9:30 AM               Special Appearance Hearing


             Your case may be Dismissed for Want of Prosecution under the Court’s inherent power for failure
             of any party seeking affirmative relief to appear for any Hearing or Trial of which the Party had
             Notice.

             If the above referenced case has already been settled, tried or dismissed, please notify my Court
             Coordinator Myrna Hernandez, (915) 546-2103 upon receipt of this order.

             Signed and Entered on this the 21st day of June, 2019.



                                                                Maria Salas-Mendoza, Judge




              Joshua H. Sisam                                     830-331-4044
              J. Scott Mann                                       915-546-5360
              Matthew B. Allen                                    713-229-2803
              Peter Huston                                        415-291-6311
              David Mirazo                                        915-541-1597
              Priscilla M. Castillo                               915-703-7618


             **Parties are to notify the court of all filings at 120DcMotionOrders@epcounty.com**




                                          Please give notice to all concerned parties


Copy from re:SearchTX
Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 92 of 145




 EXHIBIT V
El Paso County - 120th District
                     Case       Court
                             3:19-cv-00182-PRM                                        Filed
                                                    Document 1-5 Filed 07/08/19 Page 93  of 6/25/2019
                                                                                            145       3:13 PM
                                                                                                       Norma Favela Barceleau
                                                                                                                  District Clerk
                                                                                                               El Paso County
                                                                                                               2018DCV4112
                                                  Case No. 2018DCV4112

             GESPA Nicaragua, S.A.

                    Plaintiff,                                     IN THE DISTRICT COURT
             v.

             Inabata Europe GmbH,
             Recom AG,                                             120TH JUDICIAL DISTRICT
             Flextronics International USA, Inc.,
             Flextronics Automotive USA, LLC, and
             MKG GmbH Montagebau Karl Göbel,
                                                                   EL PASO COUNTY, TEXAS
                    Defendants


                                   SUBPOENA FOR DEPOSITION DUCES TECUM

             TO: ANY SHERIFF OR CONSTABLE OF THE STATE OF TEXAS OR OTHER PERSON
             AUTHORIZED TO SERVE AND EXECUTE SUBPOENAS AS PROVIDED IN TEXAS RULE
             OF CIVIL PROCEDURE 176.5.

                  You are commanded to summon the persons as set forth in Exhibit “A,” who’s registered agent
             is located at 1701 Directors Blvd., Suite 300 Austin, Texas 78744 USA, to appear at the location
             identified in Exhibit “A”, to attend and give testimony at a deposition in this case on behalf of the
             Plaintiff, to produce and permit inspection and copying of documents or tangible things, as
             identified in Exhibit “B”, to be used as evidence in this case, and to remain in attendance from day
             to day until lawfully discharged.

             This subpoena was issued pursuant to Tex. R. Civ. P. 176.4(b), at the request of Plaintiff GESPA
             Nicaragua, S.A., whose attorney of record is Joshua H. Sisam, Attorney at law, 110 Industrial Dr.
             Boerne TX 78006, Telephone: (830) 428-0333, Facsimile (830) 331-1027.

             CONTEMPT. Failure by any person without adequate excuse to obey a subpoena served on that
             person may be deemed a contempt of the court from which the subpoena is issued or a district
             court in the county in which the subpoena is served, and may be punished by fine or confinement
             or both. Tex. R. Civ. P. 176.8(a).

             DO NOT FAIL to return this writ to the 120th Judicial District Court, El Paso County, TX, with
             either the attached officer’s return showing the manner of execution or the witness’s signed
             memorandum showing that the witness accepted the subpoena.

                    ISSUED on June 25, 2019




                                                         Page 1 of 4

Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 94 of 145




                                                         Respectfully submitted,

                                                         Joshua H. Sisam, Esq.
                                                           TX# 24079346
                                                           MN # 394786
                                                         SISAM & ASSOCIATES, LLP
                                                         110 Industrial Dr.
                                                         Boerne, Texas 78006
                                                         Tel. No. (830) 428-0333
                                                         Fax No. (830) 331-1027


                                                         BY: ________________________
                                                               Joshua H. Sisam
                                                               Tx Bar No: 24079346

                                                         ATTORNEY FOR PLAINTIFF




                                                Page 2 of 4

Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 95 of 145



                                                      EXHIBIT “A”

                                                        Date of
                Name of the Deponent                                        Time                    Location
                                                       Deposition
         EXPEDITORS INTERNATIONAL OF                                                     221 N. Kansas Street, Suite 700
          WASHINGTON, INC’s Person Most                                                      El Paso, Texas 79901
            Knowledgeable about the receipt,
           preparation & delivery of the solar        June 8th, 2019     9:00am CST
           panels which are the subject of this
                        Lawsuit.




                                                      EXHIBIT “B”

             During the Deposition, provide or have available the following:

                1. The deponent’s current resume; curricula vitae or other similar document describing the
                   education, training, work history, and experience.

                2. Any and all documents that deponent has used to prepare for the deposition or were used to
                   refresh recollection.

                3. Any communication between the Deponent or Expeditors International of Washington, Inc
                   dba. Expeditors International Ocean, Inc., and any of the parties involved in the case styled
                   2018DCV4112.




                                                        Page 3 of 4

Copy from re:SearchTX
                    Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 96 of 145



                                       RETURN OF SERVICE OF SUBPOENA


             I, __________________, delivered a copy of this subpoena to the registered agent for

             EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. dba. Expeditors International

             Ocean, Inc, in person at 1701 Directors Blvd., Suite 300 Austin, in _______ County, Texas, on

             __________, 2019, at _____ o’clock __.m., and tendered to the witness a fee of $ 11 in cash.

                                                                      By: ______________________________

                                             Person who is not a party to the suit, and is at least 18 years old




                           ACCEPTANCE OF SERVICE OF SUBPOENA BY WITNESS
                              UNDER TEXAS RULE OF CIVIL PROCEDURE 176

             I, the undersigned witness named in the Subpoena acknowledge receipt of a copy thereof, and
             hereby accept service of the attached subpoena.


             Signature of Witness                                                       Date

             ******************************************************************************
                   I, __________________, was unable to deliver a copy of this subpoena to a registered

             agent of record for EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. dba.

             Expeditors      International     Ocean,       Inc       for     the      following       reasons:

             ______________________________________________________________________________

             _____________________________________________________________________________.



             FEE FOR SERVICE OF SUBPOENA: $__________




                                                        Page 4 of 4

Copy from re:SearchTX
Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 97 of 145




EXHIBIT W
El Paso County - 120th District
                     Case       Court
                             3:19-cv-00182-PRM                                      Filed
                                                  Document 1-5 Filed 07/08/19 Page 98  of 6/25/2019
                                                                                          145       3:10 PM
                                                                                              Norma Favela Barceleau
                                                                                                         District Clerk
                                                                                                      El Paso County
                                                                                                      2018DCV4112
                                                 Case No. 2018DCV4112

            GESPA Nicaragua, S.A.
                                                                IN THE DISTRICT COURT
                   Plaintiff,

            v.

            Inabata Europe GmbH,                                120TH JUDICIAL DISTRICT
            Recom AG,
            Flextronics International USA, Inc.,
            Flextronics Automotive USA, LLC, and
            MKG GmbH Montagebau Karl Göbel,                     EL PASO COUNTY, TEXAS

                   Defendants.



                                            NOTICE OF DEPOSITION

                   To:
                   Defendant Inabata Europe GmbH by and through its attorneys of record,
                         T. GREGORY JACKSON
                         1717 MAIN STREET, SUITE 3200
                         DALLAS, TEXAS 75201

                   Defendant Recom AG by and through its attorneys of record,
                         PRICSILLA CASTILLO
                         5845 CROMO DR., SUITE 2
                         EL PASO, TEXAS 79912

                   Defendant Flextronics Automotive USA, LLC. and Flextronics International USA, Inc.
                   by and through its attorneys of record,
                          J. SCOTT MANN
                          221 N. KANSAS, SUITE 1700
                          EL PASO, TEXAS 79901

                   Defendant MKG GmbH Montagebau Karl Göbel (“MKG”) by and through its attorneys
                   of record,
                           DAVID MIRAZO
                           100 N STANTON STREET, SUITE 1000
                           EL PASO, TEXAS 79901


                   PLAINTIFF, in the above styled and numbered cause, pursuant to Rule 199 of the Texas

            Rules of Civil Procedure, submits this Notice of Deposition.


                                                      Page 1 of 5
       Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 99 of 145



       PLEASE TAKE NOTICE THAT, Plaintiff will take the deposition of the persons as set

forth in Exhibit “A” to this Notice of Deposition, before a certified court reporter, and will

continue from day to day, Sundays and holidays excluded, until completed.

       NOTICE IS FURTHER GIVEN THAT, in addition to being recorded in a stenographic

method, the deposition may also be videotape recorded. A recording of the deposition may be

used at trial in accordance with the law.

       PLEASE TAKE FURTHER NOTICE THAT, at least five working days prior to the

deposition, copies of the documents described in Exhibit “B” attached to this Notice of

Deposition shall be produced to Plaintiff’s counsel at 110 Industrial Drive, Boerne, Texas 78006

by electronic method and brought to the deposition.


June 25, 2019
                                                       /s/ Joshua H. Sisam
                                                      Joshua H. Sisam, Esq.
                                                         TX# 24079346
                                                         MN # 394786
                                                      SISAM & ASSOCIATES, LLP
                                                      110 Industrial Dr.
                                                      Boerne, Texas 78006
                                                      Tel. No. (830) 428-0333
                                                      Fax No. (830) 331-1027

                                                      ATTORNEY FOR PLAINTIFF




                                            Page 2 of 5
           Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 100 of 145



                                             EXHIBIT “A”

                                               Date of
                 Name of the Deponent                           Time              Location
 Defendant                                    Deposition


Inabata Europe        Kazuto Oishi           July 11, 2019   9:00am CST 221 N. Kansas Street, Suite
    GmbH
                                                                         700 El Paso, Texas 79901

                        Person Most
                  Knowledgeable about
                   the History, Sale, and
                 Installation Support for    July 10, 2019   9:00am CST 221 N. Kansas Street, Suite
 Recom AG,
                  the solar panels which
                                                                         700 El Paso, Texas 79901
                   are the subject of this
                          Lawsuit

                        Person Most
                  Knowledgeable about
  Flextronics      the History, Sale, and
 International   Installation Support for     July 9, 2019   9:00am CST 221 N. Kansas Street, Suite
     USA          the solar panels which
                                                                         700 El Paso, Texas 79901
                   are the subject of this
                          Lawsuit.

                       Person Most
                  Knowledgeable about
                 the Receipt, Installation
MKG GmbH
                 and Modification of the     July 12, 2019   9:00am CST 221 N. Kansas Street, Suite
Montagebau
                  solar panels which are
Karl Göbel                                                               700 El Paso, Texas 79901
                    the subject of this
                         Lawsuit.




                                              Page 3 of 5
      Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 101 of 145



                                        EXHIBIT “B”

During the Deposition, provide or have available the following:

  1. The deponent’s current resume; curricula vitae or other similar document describing the
     education, training, work history, and experience.

  2. Any and all documents that deponent has used to prepare for the deposition or were used to
     refresh recollection.




                                          Page 4 of 5
     Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 102 of 145



                            CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that on the 25th day of April 2019 a true and
correct copy of the above and foregoing document has been sent to the following pursuant to
Texas Rules of Civil Procedure to Defendant by way of the following counsel of record, by way
of the Electronic Court Filing System:

             T. GREGORY JACKSON
             1717 MAIN STREET, SUITE 3200
             DALLAS, TEXAS 75201

             PRICSILLA CASTILLO
             5845 CROMO DR., SUITE 2
             EL PASO, TEXAS 79912

             J. SCOTT MANN
             221 N. KANSAS, SUITE 1700
             EL PASO, TEXAS 79901

             DAVID MIRAZO
             100 N STANTON STREET, SUITE 1000
             EL PASO, TEXAS 79901



                                                                   /s/ Joshua H. Sisam
                                                                  Joshua H. Sisam, Esq.




                                         Page 5 of 5
Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 103 of 145




  EXHIBIT X
El Paso County - 120th District
                    Case        Court
                           3:19-cv-00182-PRM                                          Filedof
                                                     Document 1-5 Filed 07/08/19 Page 104  6/27/2019
                                                                                              145 10:57 AM
                                                                                                       Norma Favela Barceleau
                                                                                                                  District Clerk
                                                                                                               El Paso County
                                                                                                               2018DCV4112
                            IN THE DISTRICT COURT OF EL PASO COUNTY, TEXAS

                                          120TH JUDICAL DISTRICT COURT

             GESPA NICARAGUA, S.A.,                           §
                                                              §
                                        Plaintiff,            §
                                                              §
             v.                                               §
                                                              §
             INABATA EUROPE GMBH, RECOM                       §            CAUSE NO. 2018DCV4112
             AG, FLEXTRONICS INTERNATIONAL                    §
             USA, INC., FLEXTRONICS                           §
             AUTOMOTIVE USA, LLC, AND MKG                     §
             GMBH MONTAGEBAU KARL                             §
             GLÖBEL                                           §
                                Defendants.                   §

                          DEFENDANTS FLEXTRONICS AUTOMOTIVE USA (TEXAS),
                           LLC AND FLEXTRONICS INTERNATIONAL USA, INC.’S
                          MOTION TO QUASH PLAINTIFF’S NOTICE OF DEPOSITION

                    Defendants Flextronics Automotive USA (Texas), LLC (incorrectly sued as Flextronics

             Automotive USA, LLC), and Flextronics International USA, Inc. (collectively “Flextronics”),

             file this motion to quash the deposition of “Flextronics International USA” and would

             respectfully show the Court as follows:

                    On June 25, 2019, Plaintiff unilaterally noticed the deposition of “Flextronics

             International USA” for July 9, 2019. A copy of the Plaintiff’s notice of deposition (the “Notice”)

             is attached here as Exhibit A. Flextronics objects to the Notice and deposition because Plaintiff’s

             counsel noticed the deposition without conferring with counsel for Flextronics regarding dates

             when Flextronics’ counsel and a corporate representative would be available. As such, the parties

             have not agreed on dates for a deposition of Flextronics.

                    Texas Rule of Civil Procedure 199.4 provides that “A party or witness may object to the

             time and place designated for an oral deposition by motion for protective order or by motion to

             quash the notice of deposition. If the motion is filed by the third business day after service of the

                                                              1


Copy from re:SearchTX
                   Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 105 of 145



             notice of deposition, an objection to the time and place of a deposition stays the oral deposition

             until the motion can be determined.” Because this Motion is filed within three (3) business days

             of the date the notice was served, this Motion automatically stays the deposition pending a

             hearing on the Motion. Id.; accord Floyd Circle Partners, LLC v. Republic Lloyds, 2017 WL

             3124469, at *3 (Tex. App.—Dallas July 24, 2017, pet. denied) (noting depositions are

             “automatically quashed pending a hearing” with a timely filed Rule 199.4 motion to quash).

                    Flextronics also objects to the Notice as vague and ambiguous and because it fails to

             comply with the Texas Rules of Civil Procedure. Rule 199.2(b)(1) provides that “[i]f an

             organization is named as the witness, the notice must describe with reasonable particularity the

             matters on which examination is requested.” With respect to the matters on which examination is

             requested, the Notice says only: “Person Most Knowledgeable about the History, Sale, and

             Installation Support for the solar panels which are the subject of this Lawsuit.” Ex. A at 3.

             Plaintiff’s purported topic is vague and ambiguous and does not provide the “reasonable

             particularity” required under Rule 199.2(b)(1).

                    Flextronics further objects to the Notice and deposition as premature. Defendants Recom

             AG and MKG GmbH Montagebau Karl Globel have filed special appearances arguing the Court

             lacks personal jurisdiction, which are set for hearing on August 1, 2019. Defendants should not

             be subjected to the time and expense of depositions until threshold jurisdictional issues are

             decided and the proper parties to the lawsuit are identified.

                    For the foregoing reasons, Flextronics respectfully requests that the Court quash

             Plaintiff’s Notice for “Flextronics International USA,” sustain Flextronics’ objections to the

             Notice, and grant all other relief to which Flextronics is entitled.




                                                               2


Copy from re:SearchTX
                   Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 106 of 145



                                                 Respectfully submitted,

                                                 BAKER BOTTS L.L.P.

                                                 By: /s/ Peter Huston
                                                       Peter Huston (PHV)
                                                       101 California Street, Suite 3600
                                                       San Francisco, CA 94111
                                                       Telephone: 415.291.6211
                                                       Facsimile: 415.291.6311
                                                       peter.huston@bakerbotts.com

                                                        Matthew B. Allen
                                                        State Bar No. 24073841
                                                        One Shell Plaza
                                                        910 Louisiana Street
                                                        Houston, Texas 77002-4995
                                                        Telephone: 713.229.1103
                                                        Facsimile: 713.229.2803
                                                        matt.allen@bakerbotts.com

                                                 KEMP SMITH LLP

                                                        J. Scott Mann
                                                        State Bar No. 24002519
                                                        221 N. Kansas, Suite 1700
                                                        El Paso, Texas 79901
                                                        Telephone: 915.533.4424
                                                        Facsimile: 915.546.5360
                                                        scott.mann@kempsmith.com


                                                 ATTORNEYS FOR DEFENDANTS FLEXTRONICS
                                                 INTERNATIONAL USA, INC., AND FLEXTRONICS
                                                 AUTOMOTIVE USA (TEXAS), LLC




                                                    3


Copy from re:SearchTX
                   Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 107 of 145




                                            CERTIFICATE OF SERVICE

                           I hereby certify that on the 27th day of June, 2019, a true and correct copy of the
             foregoing was served on all known counsel of record by the electronic filing system.



                                                                 /s/ Matthew B. Allen
                                                                 Matthew B. Allen




                                                            4


Copy from re:SearchTX
Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 108 of 145




  EXHIBIT Y
El Paso County - 120th District
                    Case        Court
                           3:19-cv-00182-PRM                                         Filed
                                                   Document 1-5 Filed 07/08/19 Page 109  of6/27/2019
                                                                                            145      3:29 PM
                                                                                                      Norma Favela Barceleau
                                                                                                                 District Clerk
                                                                                                              El Paso County
                                                                                                              2018DCV4112
                               IN THE DISTRICT COURT OF EL PASO COUNTY, TEXAS

                                           120TH JUDICIAL DISTRICT COURT

             GESPA NICARAGUA, S.A.         )
                                           )
                          Plaintiff,       )
                                           )
             v.                            )
                                           )
             INABATA EUROPE GMBH, RECOM    )
             AG, FLEXTRONICS INTERNATIONAL )                       NO. 2018DCV4112
             USA, INC., FLEXTRONICS        )
             AUTOMOTIVE USA, LLC, and MKG  )
             GMBH MONTAGEBAU KARL GLÖBEL, )
                                           )
                          Defendants.      )

              SUBJECT TO SPECIAL APPEARANCE, DEFENDANT MKG GMBH MONTAGEBAU
                  KARL GLÖBEL’S MOTION TO QUASH AND FOR PROTECTIVE ORDER

             TO THE HONORABLE JUDGE OF SAID COURT:

                     NOW COMES, Defendant, MKG GMBH Montagebau Karl Glöbel (“Defendant”) in the

             above styled and captioned matter, and Subject to its Special Appearance filed on May 20, 2019,

             and files this Motion to Quash and for Protective Order, and in support thereof, would respectfully

             show the Court as follows:

                                                              I.

                     Plaintiff unilaterally noticed the depositions of the corporate representatives of all

             Defendants and a non-party, Expeditors International of Washington, D.C. The notices were issued

             on June 25, 2019, without consultation with counsel for Defendant MKG GMBH Montagebau

             Karl Glöbel's as to the proposed dates and times, or as to scope or topics. The depositions were

             noticed to take place on June [sic] 8, July 9, July 10, July 11, and July 12, 2019, respectively, in

             El Paso, Texas. True and correct copies of the notices are attached hereto as Exhibit A and B,

             respectively.


             15828.101/DMIR/1457766


Copy from re:SearchTX
                   Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 110 of 145



                                                             II.
                     Defendant MKG GMBH Montagebau Karl Glöbel objects to the depositions, because

             Plaintiff has not shown that jurisdictional discovery is necessary, as required by Rule 120a of the

             Texas Rules of Civil Procedure. Defendant MKG GMBH Montagebau Karl Glöbel also objects to

             the topic of the depositions, because they seek testimony on the merits of the case and are not

             properly limited to personal jurisdiction issues. Counsel for Defendant MKG GMBH Montagebau

             Karl Glöbel is also not available on the proposed dates. Defendant MKG GMBH Montagebau Karl

             Glöbel moves for a protective order and to quash the depositions and objects to the scope, date,

             time and place of the depositions pursuant to Texas Rules of Civil Procedure 192.6(a). Pursuant to

             Rule 199.4, the depositions are automatically stayed until this Motion is decided by the Court.

                                                             III.

                     The undersigned counsel hereby certifies that he attempted to confer with counsel for

             Plaintiff about resolving the issues raised herein without the necessity of Court intervention, but

             to no avail.

                     WHEREFORE, PREMISES CONSIDERED, Defendant, MKG GMBH Montagebau

             Karl Glöbel respectfully prays that the Court grant this motion, and that the Court grant Defendant,

             MKG GMBH Montagebau Karl Glöbel any other further relief to which they may be entitled.




             15828.101/DMIR/1457766


Copy from re:SearchTX
                   Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 111 of 145



                                                          Respectfully submitted,

                                                          MOUNCE, GREEN, MYERS,
                                                          SAFI, PAXSON & GALATZAN
                                                          A Professional Corporation
                                                          P. O. Drawer 1977
                                                          El Paso, Texas 79950-1977
                                                          Phone: (915) 532-2000
                                                          Telefax: (915) 541-1597
                                                          Email: mirazo@mgmsg.com




                                                          By:
                                                                David M. Mirazo
                                                                State Bar No. 24044610

                                                          Attorneys for Defendant, MKG GMBH
                                                          Montagebau Karl Globel

                                             CERTIFICATE OF SERVICE

                    I hereby certify that a true and correct copy of the foregoing instrument was served on the
             following persons as indicated below on this 27th day of June, 2019.

              Joshua H. Sisam, Esq.                             X___   Electronic Service (Rule 21a(a)(1))
              Sisam & Associates, LLP                           ____   U.S. Mail
              110 Industrial Drive                              ____   Certified Mail
              Boerne, Texas 78006                               ____   Fax
              Fax: (830) 331-1027                               ____   Email
              Email: josh@sisam.com
              Attorneys for Plaintiff
              T. Gregory T. Jackson, Esq.                       X___   Electronic Service (Rule 21a(a)(1))
              1717 Main Street, Ste. 3200                       ____   U.S. Mail
              Dallas, Texas 75201                               ____   Certified Mail
              Fax: (214) 466-4001                               ____   Fax
              Email: greg.jackson@morganlewis.com               ____   Email
              Attorney for Inabata Europe GMBH
              Priscilla Castillo, Esq.                          X___   Electronic Service (Rule 21a(a)(1))
              Moss Legal Group, PLLC                            ____   U.S. Mail
              5845 Cromo Drive, Ste. 2                          ____   Certified Mail
              El Paso, Texas 79912                              ____   Fax
              Fax: (915) 703-7618                               ____   Email
              Email: priscilla@mosslegalsolutions.com
              Attorney for Defendant Recom AG



             15828.101/DMIR/1457766


Copy from re:SearchTX
                   Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 112 of 145



              J. Scott Mann, Esq.                              X___   Electronic Service (Rule 21a(a)(1))
              Kemp Smith                                       ____   U.S. Mail
              221 N. Kansas, Ste. 1700                         ____   Certified Mail
              El Paso, Texas 79901                             ____   Fax
              Fax: (915) 546-5360                              ____   Email
              Email: smann@kempsmith.com
              Attorneys for Defendants           Flextronics
              Automotive USA, LLC and            Flextronics
              International USA, Inc.
              Peter Huston Esq.                                X___   Electronic Service (Rule 21a(a)(1))
              Baker Botts L.L.P.                               ____   U.S. Mail
              101 California Street, Ste. 3600                 ____   Certified Mail
              San Francisco, CA 94111                          ____   Fax
              Fax: (415) 291-6311                              ____   Email
              Peter.huston@bakerbotts.com
              Attorneys for Defendants           Flextronics
              Automotive USA, LLC and            Flextronics
              International USA, Inc.




                                                         David M. Mirazo




             15828.101/DMIR/1457766


Copy from re:SearchTX
                   Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 113 of 145



                                                  Case No. 2018DCV4112

             GESPA Nicaragua, S.A.

                    Plaintiff,                                     IN THE DISTRICT COURT
             v.

             Inabata Europe GmbH,
             Recom AG,                                             120TH JUDICIAL DISTRICT
             Flextronics International USA, Inc.,
             Flextronics Automotive USA, LLC, and
             MKG GmbH Montagebau Karl Göbel,
                                                                   EL PASO COUNTY, TEXAS
                    Defendants


                                   SUBPOENA FOR DEPOSITION DUCES TECUM

             TO: ANY SHERIFF OR CONSTABLE OF THE STATE OF TEXAS OR OTHER PERSON
             AUTHORIZED TO SERVE AND EXECUTE SUBPOENAS AS PROVIDED IN TEXAS RULE
             OF CIVIL PROCEDURE 176.5.

                  You are commanded to summon the persons as set forth in Exhibit “A,” who’s registered agent
             is located at 1701 Directors Blvd., Suite 300 Austin, Texas 78744 USA, to appear at the location
             identified in Exhibit “A”, to attend and give testimony at a deposition in this case on behalf of the
             Plaintiff, to produce and permit inspection and copying of documents or tangible things, as
             identified in Exhibit “B”, to be used as evidence in this case, and to remain in attendance from day
             to day until lawfully discharged.

             This subpoena was issued pursuant to Tex. R. Civ. P. 176.4(b), at the request of Plaintiff GESPA
             Nicaragua, S.A., whose attorney of record is Joshua H. Sisam, Attorney at law, 110 Industrial Dr.
             Boerne TX 78006, Telephone: (830) 428-0333, Facsimile (830) 331-1027.

             CONTEMPT. Failure by any person without adequate excuse to obey a subpoena served on that
             person may be deemed a contempt of the court from which the subpoena is issued or a district
             court in the county in which the subpoena is served, and may be punished by fine or confinement
             or both. Tex. R. Civ. P. 176.8(a).

             DO NOT FAIL to return this writ to the 120th Judicial District Court, El Paso County, TX, with
             either the attached officer’s return showing the manner of execution or the witness’s signed
             memorandum showing that the witness accepted the subpoena.

                    ISSUED on June 25, 2019




                                                         Page 1 of 4
                                                         EXHIBIT A
Copy from re:SearchTX
                   Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 114 of 145




                                                       Respectfully submitted,

                                                       Joshua H. Sisam, Esq.
                                                         TX# 24079346
                                                         MN # 394786
                                                       SISAM & ASSOCIATES, LLP
                                                       110 Industrial Dr.
                                                       Boerne, Texas 78006
                                                       Tel. No. (830) 428-0333
                                                       Fax No. (830) 331-1027


                                                       BY: ________________________
                                                             Joshua H. Sisam
                                                             Tx Bar No: 24079346

                                                       ATTORNEY FOR PLAINTIFF




                                               Page 2 of 4
                                               EXHIBIT A
Copy from re:SearchTX
                   Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 115 of 145



                                                      EXHIBIT “A”

                                                        Date of
                Name of the Deponent                                        Time                    Location
                                                       Deposition
         EXPEDITORS INTERNATIONAL OF                                                     221 N. Kansas Street, Suite 700
          WASHINGTON, INC’s Person Most                                                      El Paso, Texas 79901
            Knowledgeable about the receipt,
           preparation & delivery of the solar        June 8th, 2019     9:00am CST
           panels which are the subject of this
                        Lawsuit.




                                                      EXHIBIT “B”

             During the Deposition, provide or have available the following:

                1. The deponent’s current resume; curricula vitae or other similar document describing the
                   education, training, work history, and experience.

                2. Any and all documents that deponent has used to prepare for the deposition or were used to
                   refresh recollection.

                3. Any communication between the Deponent or Expeditors International of Washington, Inc
                   dba. Expeditors International Ocean, Inc., and any of the parties involved in the case styled
                   2018DCV4112.




                                                        Page 3 of 4
                                                        EXHIBIT A
Copy from re:SearchTX
                   Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 116 of 145



                                       RETURN OF SERVICE OF SUBPOENA


             I, __________________, delivered a copy of this subpoena to the registered agent for

             EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. dba. Expeditors International

             Ocean, Inc, in person at 1701 Directors Blvd., Suite 300 Austin, in _______ County, Texas, on

             __________, 2019, at _____ o’clock __.m., and tendered to the witness a fee of $ 11 in cash.

                                                                      By: ______________________________

                                             Person who is not a party to the suit, and is at least 18 years old




                           ACCEPTANCE OF SERVICE OF SUBPOENA BY WITNESS
                              UNDER TEXAS RULE OF CIVIL PROCEDURE 176

             I, the undersigned witness named in the Subpoena acknowledge receipt of a copy thereof, and
             hereby accept service of the attached subpoena.


             Signature of Witness                                                       Date

             ******************************************************************************
                   I, __________________, was unable to deliver a copy of this subpoena to a registered

             agent of record for EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. dba.

             Expeditors      International     Ocean,       Inc       for     the      following       reasons:

             ______________________________________________________________________________

             _____________________________________________________________________________.



             FEE FOR SERVICE OF SUBPOENA: $__________




                                                        Page 4 of 4
                                                        EXHIBIT A
Copy from re:SearchTX
                   Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 117 of 145



                                                Case No. 2018DCV4112

             GESPA Nicaragua, S.A.
                                                                 IN THE DISTRICT COURT
                    Plaintiff,

             v.

             Inabata Europe GmbH,                                120TH JUDICIAL DISTRICT
             Recom AG,
             Flextronics International USA, Inc.,
             Flextronics Automotive USA, LLC, and
             MKG GmbH Montagebau Karl Göbel,                     EL PASO COUNTY, TEXAS

                    Defendants.



                                             NOTICE OF DEPOSITION

                    To:
                    Defendant Inabata Europe GmbH by and through its attorneys of record,
                          T. GREGORY JACKSON
                          1717 MAIN STREET, SUITE 3200
                          DALLAS, TEXAS 75201

                    Defendant Recom AG by and through its attorneys of record,
                          PRICSILLA CASTILLO
                          5845 CROMO DR., SUITE 2
                          EL PASO, TEXAS 79912

                    Defendant Flextronics Automotive USA, LLC. and Flextronics International USA, Inc.
                    by and through its attorneys of record,
                           J. SCOTT MANN
                           221 N. KANSAS, SUITE 1700
                           EL PASO, TEXAS 79901

                    Defendant MKG GmbH Montagebau Karl Göbel (“MKG”) by and through its attorneys
                    of record,
                            DAVID MIRAZO
                            100 N STANTON STREET, SUITE 1000
                            EL PASO, TEXAS 79901


                    PLAINTIFF, in the above styled and numbered cause, pursuant to Rule 199 of the Texas

             Rules of Civil Procedure, submits this Notice of Deposition.


                                                       Page 1 of 5
                                                       EXHIBIT B
Copy from re:SearchTX
                   Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 118 of 145



                    PLEASE TAKE NOTICE THAT, Plaintiff will take the deposition of the persons as set

             forth in Exhibit “A” to this Notice of Deposition, before a certified court reporter, and will

             continue from day to day, Sundays and holidays excluded, until completed.

                    NOTICE IS FURTHER GIVEN THAT, in addition to being recorded in a stenographic

             method, the deposition may also be videotape recorded. A recording of the deposition may be

             used at trial in accordance with the law.

                    PLEASE TAKE FURTHER NOTICE THAT, at least five working days prior to the

             deposition, copies of the documents described in Exhibit “B” attached to this Notice of

             Deposition shall be produced to Plaintiff’s counsel at 110 Industrial Drive, Boerne, Texas 78006

             by electronic method and brought to the deposition.


             June 25, 2019
                                                                    /s/ Joshua H. Sisam
                                                                   Joshua H. Sisam, Esq.
                                                                      TX# 24079346
                                                                      MN # 394786
                                                                   SISAM & ASSOCIATES, LLP
                                                                   110 Industrial Dr.
                                                                   Boerne, Texas 78006
                                                                   Tel. No. (830) 428-0333
                                                                   Fax No. (830) 331-1027

                                                                   ATTORNEY FOR PLAINTIFF




                                                         Page 2 of 5
                                                         EXHIBIT B
Copy from re:SearchTX
                   Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 119 of 145



                                                     EXHIBIT “A”

                                                       Date of
                         Name of the Deponent                           Time              Location
          Defendant                                   Deposition


        Inabata Europe        Kazuto Oishi           July 11, 2019   9:00am CST 221 N. Kansas Street, Suite
            GmbH
                                                                                 700 El Paso, Texas 79901

                                Person Most
                          Knowledgeable about
                           the History, Sale, and
                         Installation Support for    July 10, 2019   9:00am CST 221 N. Kansas Street, Suite
          Recom AG,
                          the solar panels which
                                                                                 700 El Paso, Texas 79901
                           are the subject of this
                                  Lawsuit

                                Person Most
                          Knowledgeable about
          Flextronics      the History, Sale, and
         International   Installation Support for     July 9, 2019   9:00am CST 221 N. Kansas Street, Suite
             USA          the solar panels which
                                                                                 700 El Paso, Texas 79901
                           are the subject of this
                                  Lawsuit.

                               Person Most
                          Knowledgeable about
                         the Receipt, Installation
         MKG GmbH
                         and Modification of the     July 12, 2019   9:00am CST 221 N. Kansas Street, Suite
         Montagebau
                          solar panels which are
         Karl Göbel                                                              700 El Paso, Texas 79901
                            the subject of this
                                 Lawsuit.




                                                      Page 3 of 5
                                                      EXHIBIT B
Copy from re:SearchTX
                   Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 120 of 145



                                                     EXHIBIT “B”

             During the Deposition, provide or have available the following:

                1. The deponent’s current resume; curricula vitae or other similar document describing the
                   education, training, work history, and experience.

                2. Any and all documents that deponent has used to prepare for the deposition or were used to
                   refresh recollection.




                                                       Page 4 of 5
                                                       EXHIBIT B
Copy from re:SearchTX
                   Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 121 of 145



                                          CERTIFICATE OF SERVICE

                      The undersigned attorney hereby certifies that on the 25th day of April 2019 a true and
              correct copy of the above and foregoing document has been sent to the following pursuant to
              Texas Rules of Civil Procedure to Defendant by way of the following counsel of record, by way
              of the Electronic Court Filing System:

                           T. GREGORY JACKSON
                           1717 MAIN STREET, SUITE 3200
                           DALLAS, TEXAS 75201

                           PRICSILLA CASTILLO
                           5845 CROMO DR., SUITE 2
                           EL PASO, TEXAS 79912

                           J. SCOTT MANN
                           221 N. KANSAS, SUITE 1700
                           EL PASO, TEXAS 79901

                           DAVID MIRAZO
                           100 N STANTON STREET, SUITE 1000
                           EL PASO, TEXAS 79901



                                                                                 /s/ Joshua H. Sisam
                                                                                Joshua H. Sisam, Esq.




                                                       Page 5 of 5
                                                       EXHIBIT B
Copy from re:SearchTX
Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 122 of 145




  EXHIBIT Z
El Paso County - 120th District
                    Case        Court
                           3:19-cv-00182-PRM                                       Filed
                                                 Document 1-5 Filed 07/08/19 Page 123  of6/27/2019
                                                                                          145      5:08 PM
                                                                                                     Norma Favela Barceleau
                                                                                                                District Clerk
                                                                                                             El Paso County
                                                                                                             2018DCV4112
                                           IN THE 120TH DISTRICT COURT
                                                 OF EL PASO, TEXAS


           GESPA NICARAGUA, S.A.,                                §
                Plaintiff,                                       §
                                                                 §
           v.                                                    §       Cause No. 2018DCV4112
                                                                 §
           INABATA EUROPE GMBH, RECOM                            §
           AG, FLEXTRONICS INTERNATIONAL                         §
           USA, INC., FLEXTRONICS                                §
           AUTOMOTIVE USA, LLC, AND MKG                          §
           GMBH MONTAGEBAU KARL GLÖBEL,                          §
                                                                 §
                   Defendants.                                   §


                SUBJECT TO ITS SPECIAL APPEARANCE, DEFENDANT’S MOTION TO QUASH
                       NOTICES OF DEPOSITION AND FOR PROTECTIVE ORDER

           TO THE HONORABLE JUDGE OF SAID COURT:

                   RECOM A.G., referred to herein as “Defendant”, subject to its Special Appearance, files

           this motion to quash the notices of deposition and to grant a protective order, and would show the

           Court as follows:

                   1.     On June 25, 2019, Plaintiff GESPA NICARAGUA, S.A. (“Plaintiff”) issued

           Notices of Deposition for representatives of each of the defendants in this matter to be held July

           9-12, 2019. See Exhibit 1. Specifically, Plaintiff set the deposition of Defendant’s “Person Most

           Knowledgeable about the History, Sale, and Installation Support for the solar panels which are the

           subject of this lawsuit” for July 10, 2019 at 9:00 a.m., at 221 N. Kansas Street, Suite 700, El Paso,

           Texas. Plaintiff also submitted a subpoena for deposition duces tecum for non-party, Expeditors

           International of Washington, for June 8, 2019. See Exhibit 2.

                   2.     Plaintiff noticed this deposition without conferring with counsel for Defendant and

           without taking notice of the Vacation Notice filed by Defendant’s counsel on June 18, 2019.
      Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 124 of 145



       3.      Defendant objects to the designated date and time of the depositions. Defendant is

unable to attend the depositions scheduled on those dates.

       4.      Defendant further objects as to the scope of the topics for the deposition because

they are not properly limited to jurisdictional issues. In addition, Plaintiff has not shown that

jurisdictional discovery is necessary.

       5.      This motion to quash is filed within three (3) business days after service of the

notices of deposition and as such, the depositions are stayed pursuant to Texas Rule of Civil

Procedure 199.4.

       For these reasons, subject to its Special Appearance, Defendant respectfully requests that

the foregoing depositions be quashed and that the Court grant Defendant any additional or further

relief to which they may be justly entitled.

                                               Respectfully submitted,

                                               MOSS LEGAL GROUP, PLLC
                                               5845 Cromo Dr., Suite 2
                                               El Paso, Texas 79912
                                               (915) 703-7307
                                               (915) 703-7618 Telecopier

                                         By:   /s/Priscilla M. Castillo
                                               PRISCILLA M. CASTILLO
                                               State Bar No. 24076531
                                               Priscilla@mosslegalsolutions.com
                                               M. MITCHELL MOSS
                                               State Bar No. 00784647
                                               Mitch@mosslegalsolutions.com
                                               Attorneys for Defendant
      Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 125 of 145




                                 CERTIFICATE OF SERVICE

        In compliance with Texas Rule of Civil Procedure 21a(e), the undersigned counsel,
certifies that on this 27th day of June 2019, a true and correct copy of the foregoing document filed
electronically with the clerk of the court in accordance with Texas Rule of Civil Procedure 21(f)(1),
is served on the party or attorney electronically pursuant to Texas Rule of Civil Procedure
21a(a)(1), or if the email address of the party or attorney is not on file with the electronic filing
manager then service is accomplished pursuant to Texas Rule of Civil Procedure 21a(a)(2).

       The following parties or attorney(s) are served with the foregoing document:

Peter Huston (PHV)                                    Joshua H. Sisam
Baker Botts L.L.P.                                    Sisam & Associates LLP
101 California Street, Suite 3600                     110 Industrial Drive
San Francisco, CA 94111                               Boerne, TX 78006
Peter.huston@bakerbotts.com                           Attorney for Plaintiff
Matthew B. Allen
One Shell Plaza
910 Louisiana Street
Houston, TX 77002-4995
Matt.allen@bakerbotts.com

J. Scott Mann
Kemp Smith LLP
221 N. Kansas, Suite 1700
El Paso, TX 79901
Scott.mann@kempsmith.com

Attorneys for Flextronics International USA, Inc.
And Flextronics Automotive USA (TEXAS), LLC

David Mirazo
Mounce Green Myers Safi
Paxson & Galatzan, P.C.
100 N. Stanton Street, Ste. 1000
El Paso, TX 79901
mirazo@mgmsg.com
Attorneys for MKG


                                                      /s/ Priscilla M. Castillo
                                                      PRISCILLA M. CASTILLO
Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 126 of 145




                           EXHIBIT 1
      Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 127 of 145



                                   Case No. 2018DCV4112

GESPA Nicaragua, S.A.
                                                    IN THE DISTRICT COURT
       Plaintiff,

v.

Inabata Europe GmbH,                                120TH JUDICIAL DISTRICT
Recom AG,
Flextronics International USA, Inc.,
Flextronics Automotive USA, LLC, and
MKG GmbH Montagebau Karl Göbel,                     EL PASO COUNTY, TEXAS

       Defendants.



                                NOTICE OF DEPOSITION

       To:
       Defendant Inabata Europe GmbH by and through its attorneys of record,
             T. GREGORY JACKSON
             1717 MAIN STREET, SUITE 3200
             DALLAS, TEXAS 75201

       Defendant Recom AG by and through its attorneys of record,
             PRICSILLA CASTILLO
             5845 CROMO DR., SUITE 2
             EL PASO, TEXAS 79912

       Defendant Flextronics Automotive USA, LLC. and Flextronics International USA, Inc.
       by and through its attorneys of record,
              J. SCOTT MANN
              221 N. KANSAS, SUITE 1700
              EL PASO, TEXAS 79901

       Defendant MKG GmbH Montagebau Karl Göbel (“MKG”) by and through its attorneys
       of record,
               DAVID MIRAZO
               100 N STANTON STREET, SUITE 1000
               EL PASO, TEXAS 79901


       PLAINTIFF, in the above styled and numbered cause, pursuant to Rule 199 of the Texas

Rules of Civil Procedure, submits this Notice of Deposition.


                                          Page 1 of 5
      Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 128 of 145



       PLEASE TAKE NOTICE THAT, Plaintiff will take the deposition of the persons as set

forth in Exhibit “A” to this Notice of Deposition, before a certified court reporter, and will

continue from day to day, Sundays and holidays excluded, until completed.

       NOTICE IS FURTHER GIVEN THAT, in addition to being recorded in a stenographic

method, the deposition may also be videotape recorded. A recording of the deposition may be

used at trial in accordance with the law.

       PLEASE TAKE FURTHER NOTICE THAT, at least five working days prior to the

deposition, copies of the documents described in Exhibit “B” attached to this Notice of

Deposition shall be produced to Plaintiff’s counsel at 110 Industrial Drive, Boerne, Texas 78006

by electronic method and brought to the deposition.


June 25, 2019
                                                       /s/ Joshua H. Sisam
                                                      Joshua H. Sisam, Esq.
                                                         TX# 24079346
                                                         MN # 394786
                                                      SISAM & ASSOCIATES, LLP
                                                      110 Industrial Dr.
                                                      Boerne, Texas 78006
                                                      Tel. No. (830) 428-0333
                                                      Fax No. (830) 331-1027

                                                      ATTORNEY FOR PLAINTIFF




                                            Page 2 of 5
           Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 129 of 145



                                             EXHIBIT “A”

                                               Date of
                 Name of the Deponent                           Time              Location
 Defendant                                    Deposition


Inabata Europe        Kazuto Oishi           July 11, 2019   9:00am CST 221 N. Kansas Street, Suite
    GmbH
                                                                         700 El Paso, Texas 79901

                        Person Most
                  Knowledgeable about
                   the History, Sale, and
                 Installation Support for    July 10, 2019   9:00am CST 221 N. Kansas Street, Suite
 Recom AG,
                  the solar panels which
                                                                         700 El Paso, Texas 79901
                   are the subject of this
                          Lawsuit

                        Person Most
                  Knowledgeable about
  Flextronics      the History, Sale, and
 International   Installation Support for     July 9, 2019   9:00am CST 221 N. Kansas Street, Suite
     USA          the solar panels which
                                                                         700 El Paso, Texas 79901
                   are the subject of this
                          Lawsuit.

                       Person Most
                  Knowledgeable about
                 the Receipt, Installation
MKG GmbH
                 and Modification of the     July 12, 2019   9:00am CST 221 N. Kansas Street, Suite
Montagebau
                  solar panels which are
Karl Göbel                                                               700 El Paso, Texas 79901
                    the subject of this
                         Lawsuit.




                                              Page 3 of 5
      Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 130 of 145



                                        EXHIBIT “B”

During the Deposition, provide or have available the following:

  1. The deponent’s current resume; curricula vitae or other similar document describing the
     education, training, work history, and experience.

  2. Any and all documents that deponent has used to prepare for the deposition or were used to
     refresh recollection.




                                          Page 4 of 5
     Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 131 of 145



                            CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that on the 25th day of April 2019 a true and
correct copy of the above and foregoing document has been sent to the following pursuant to
Texas Rules of Civil Procedure to Defendant by way of the following counsel of record, by way
of the Electronic Court Filing System:

             T. GREGORY JACKSON
             1717 MAIN STREET, SUITE 3200
             DALLAS, TEXAS 75201

             PRICSILLA CASTILLO
             5845 CROMO DR., SUITE 2
             EL PASO, TEXAS 79912

             J. SCOTT MANN
             221 N. KANSAS, SUITE 1700
             EL PASO, TEXAS 79901

             DAVID MIRAZO
             100 N STANTON STREET, SUITE 1000
             EL PASO, TEXAS 79901



                                                                   /s/ Joshua H. Sisam
                                                                  Joshua H. Sisam, Esq.




                                         Page 5 of 5
Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 132 of 145




                           EXHIBIT 2
      Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 133 of 145



                                     Case No. 2018DCV4112

GESPA Nicaragua, S.A.

       Plaintiff,                                     IN THE DISTRICT COURT
v.

Inabata Europe GmbH,
Recom AG,                                             120TH JUDICIAL DISTRICT
Flextronics International USA, Inc.,
Flextronics Automotive USA, LLC, and
MKG GmbH Montagebau Karl Göbel,
                                                      EL PASO COUNTY, TEXAS
       Defendants


                      SUBPOENA FOR DEPOSITION DUCES TECUM

TO: ANY SHERIFF OR CONSTABLE OF THE STATE OF TEXAS OR OTHER PERSON
AUTHORIZED TO SERVE AND EXECUTE SUBPOENAS AS PROVIDED IN TEXAS RULE
OF CIVIL PROCEDURE 176.5.

     You are commanded to summon the persons as set forth in Exhibit “A,” who’s registered agent
is located at 1701 Directors Blvd., Suite 300 Austin, Texas 78744 USA, to appear at the location
identified in Exhibit “A”, to attend and give testimony at a deposition in this case on behalf of the
Plaintiff, to produce and permit inspection and copying of documents or tangible things, as
identified in Exhibit “B”, to be used as evidence in this case, and to remain in attendance from day
to day until lawfully discharged.

This subpoena was issued pursuant to Tex. R. Civ. P. 176.4(b), at the request of Plaintiff GESPA
Nicaragua, S.A., whose attorney of record is Joshua H. Sisam, Attorney at law, 110 Industrial Dr.
Boerne TX 78006, Telephone: (830) 428-0333, Facsimile (830) 331-1027.

CONTEMPT. Failure by any person without adequate excuse to obey a subpoena served on that
person may be deemed a contempt of the court from which the subpoena is issued or a district
court in the county in which the subpoena is served, and may be punished by fine or confinement
or both. Tex. R. Civ. P. 176.8(a).

DO NOT FAIL to return this writ to the 120th Judicial District Court, El Paso County, TX, with
either the attached officer’s return showing the manner of execution or the witness’s signed
memorandum showing that the witness accepted the subpoena.

       ISSUED on June 25, 2019




                                            Page 1 of 4
Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 134 of 145




                                     Respectfully submitted,

                                     Joshua H. Sisam, Esq.
                                       TX# 24079346
                                       MN # 394786
                                     SISAM & ASSOCIATES, LLP
                                     110 Industrial Dr.
                                     Boerne, Texas 78006
                                     Tel. No. (830) 428-0333
                                     Fax No. (830) 331-1027


                                     BY: ________________________
                                           Joshua H. Sisam
                                           Tx Bar No: 24079346

                                     ATTORNEY FOR PLAINTIFF




                            Page 2 of 4
          Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 135 of 145



                                            EXHIBIT “A”

                                              Date of
       Name of the Deponent                                       Time                    Location
                                             Deposition
EXPEDITORS INTERNATIONAL OF                                                    221 N. Kansas Street, Suite 700
 WASHINGTON, INC’s Person Most                                                     El Paso, Texas 79901
   Knowledgeable about the receipt,
  preparation & delivery of the solar       June 8th, 2019     9:00am CST
  panels which are the subject of this
               Lawsuit.




                                            EXHIBIT “B”

    During the Deposition, provide or have available the following:

      1. The deponent’s current resume; curricula vitae or other similar document describing the
         education, training, work history, and experience.

      2. Any and all documents that deponent has used to prepare for the deposition or were used to
         refresh recollection.

      3. Any communication between the Deponent or Expeditors International of Washington, Inc
         dba. Expeditors International Ocean, Inc., and any of the parties involved in the case styled
         2018DCV4112.




                                              Page 3 of 4
      Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 136 of 145



                          RETURN OF SERVICE OF SUBPOENA


I, __________________, delivered a copy of this subpoena to the registered agent for

EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. dba. Expeditors International

Ocean, Inc, in person at 1701 Directors Blvd., Suite 300 Austin, in _______ County, Texas, on

__________, 2019, at _____ o’clock __.m., and tendered to the witness a fee of $ 11 in cash.

                                                         By: ______________________________

                                Person who is not a party to the suit, and is at least 18 years old




              ACCEPTANCE OF SERVICE OF SUBPOENA BY WITNESS
                 UNDER TEXAS RULE OF CIVIL PROCEDURE 176

I, the undersigned witness named in the Subpoena acknowledge receipt of a copy thereof, and
hereby accept service of the attached subpoena.


Signature of Witness                                                       Date

******************************************************************************
      I, __________________, was unable to deliver a copy of this subpoena to a registered

agent of record for EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. dba.

Expeditors      International     Ocean,       Inc       for     the      following       reasons:

______________________________________________________________________________

_____________________________________________________________________________.



FEE FOR SERVICE OF SUBPOENA: $__________




                                           Page 4 of 4
Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 137 of 145




EXHIBIT AA
El Paso County - 120th District
                    Case        Court
                           3:19-cv-00182-PRM                                           Filed
                                                    Document 1-5 Filed 07/08/19 Page 138     7/3/2019 4:48 PM
                                                                                          of 145
                                                                                                 Norma Favela Barceleau
                                                                                                            District Clerk
                                                                                                         El Paso County
                                                                                                         2018DCV4112

                                              CAUSE NO. 2018DCV4112

             GESPA NICARAGUA, S.A.                               IN THE DISTRICT COURT

                    Plaintiff

             v

             INABATA EUROPE GMBH, RECOM
             AG,
             FLEXTRONICS INTERNATIONAL                           120TH JUDICIAL DISTRICT
             USA, INC.,
             FLEXTRONICS AUTOMOTIVE USA,
             LLC, AND
             MKG GMBH MONTAGEBAU KARL
             GLÖBEL
                                                                 EL PASO, TEXAS
                        Defendants




                    PLAINTIFF’S MOTION TO COMPEL DEPOSITIONS OF DEFENDANTS:
                          (1) FLEXTRONICS INTERNATIONAL USA, INC.,
                          (2) RECOM AG; AND,
                          (3) MKG GMBH MONTAGEBAU KARL GLÖBEL



              TO THE HONORABLE JUDGE OF SAID COURT:

                 NOW COMES Plaintiff (hereinafter referred to as “Gespa”), and files this Motion to

             Compel Depositions and in support would show the Court as follows:

                                               I.       INTRODUCTION

                 After the last status hearing, Plaintiff timely noticed the depositions for the purpose of

             addressing jurisdictional issues. However, none of the deponents (or their counsel) would make

             themselves available at any time prior to the hearing on their Motion for Special Appearance,




             Plaintiff’s Motion to Compel Depositions                                           Page 1 of 8

Copy from re:SearchTX
                   Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 139 of 145



             which is in less than 30 days from now.

                The purpose of discovery is to seek the truth so that disputes may be decided by what facts are

             revealed, not by what facts are concealed. Axelson, Inc. v. McIlhany, 798 S.W.2d 550, 555 (Tex.

             1990). A party may seek discovery of any matter that is relevant to the subject matter and

             proportional to the needs of the case. See Tex. R. Civ. P. 192.3(a), 192.4(b) ; In re State Farm

             Lloyds, 520 S.W.3d 595, 607 (Tex. 2017).           Discovery can include evidence that may be

             inadmissible as long as it “appears reasonably calculated to lead to the discovery of admissible

             evidence.” Tex. R. Civ. P. 192.3(a)

                For this specific reason, Gespa respectfully requests that this Honorable Court compel the

             depositions of (1) Flextronics International, USA. Inc (“Flextronics”); (2) RECOM AG

             (“Recom”); and (3) MKG GMBH Montagebau Karl Glöbel (“MKG”).

                                            II.     PROCEDURAL HISTORY

                This action was originally filed in federal court. About nine months later, the federal court

             dismissed this matter, without prejudice, want of subject matter jurisdiction.

             Exh. 1. Therefore, this action was re-filed in State Court.

                                                   A. First Deposition Notice

                On April 26, 2019, Gespa’s counsel served its first Notice of Deposition on counsel for the

             Defendant, Flextronics. Specifically, the deposition requested:

                    Person most knowledgeable about the source and origin of the solar panels
                    delivered to Nicaragua which are the subject of this lawsuit.

             Exh. 2 (emphasis added)(scheduled for May 15, 2019). There is no legitimate dispute, Gespa is

             entitled to take the deposition of Flextronics corporate representative.

                Nevertheless, on May 1, 2019, Flextronics filed an unsupported, Motion to Quash Deposition,

             thereby invoking an automatic stay of the deposition, pursuant to Tex. Civ. P. Rule 122. As set



             Plaintiff’s Motion to Compel Depositions                                              Page 2 of 8

Copy from re:SearchTX
                   Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 140 of 145



             forth below, Flextronics Motion to Quash is defective, as a matter of law.

                Moreover, to date, the Flex has still not identified its corporate representative, nor has it even

             proposed alternative dates. Therefore, this Motion to Compel identification and attendance at the

             Deposition has become necessary.

                                                 B. Third Scheduling Conference

                On May 20, 2019, Defendant MKG filed its Special Appearance raising a fact issue on lack of

             personal jurisdiction.

                On June 17, 2019, Defendant RECOM, also filed its Special Appearance raising a fact issue

             on lack of personal jurisdiction.

                On June 18, 2019, this Honorable Court held a third status conference. This time, Counsel for

             Defendant Inabata also made an appearance and actively participated in the hearing.

                During the hearing, the parties discussed discovery and even the need for depositions to address

             defendant’s fact issues surrounding jurisdiction.

                As a result of this conference, on June 21, 2019, the Court issued an Order to Set Hearing on

             Special Appearances for August 1, 2019 to address Defendants MKG and RECOM’s Special

             Appearances. Exh. 3.

                                                  C. Second Deposition Notice

                Pursuant to the Court’s guidance, on June 26, 2019, Plaintiff GESPA sent written discovery

             requests which were tailored toward jurisdiction issues.      In addition, Plaintiff GESPA sent a

             Notice of Depositions to Defendants (1) Flextronics, (2) MKG, and (3) RECOM for the same

             purpose. Exh. 4.

                On June 27, 2019, Flextronics filed a Motion to Quash Deposition.

                On June 27, 2019, MKG, filed a Motion to Quash Deposition.




             Plaintiff’s Motion to Compel Depositions                                                 Page 3 of 8

Copy from re:SearchTX
                   Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 141 of 145



                On June 27, 2019, RECOM, filed a Motion to Quash Deposition.

             Therefore, this Motion to Compel identification and attendance at the Dispositions has become

             necessary.

                                       III.    AUTHORITIES AND ARGUMENT

                First, The Texas Rules of Civil Procedure are clear regarding noticing depositions:

                    Time to notice deposition. A notice of intent to take an oral deposition must be
                    served on the witness and all parties a reasonable time before the deposition is
                    taken.

             Tex. R. Civ. Proc. 199.2(a)(emphasis added). In the case at bar, Plaintiff Gespa provided notice

             to the Defendants – 14 to 19 days – before the depositions were to be taken. Exh. 2 and Exh.4.

             There is no legitimate dispute that the notice provided Defendants with “reasonable time.”

                Furthermore, case law is clear, as a general rule, ten days’ notice is reasonable. See, Guitierrez

             v. Walsh, 748 S/w/2d 27, 28 (Tex.App.—Corpus Christi 1988, no writ)(Six days was reasonable),

             and Bohmfalk v. Linwood, 742 S.W.2d 518, 520 (Tex.App. —Dallas 1987, no writ)(four days was

             reasonable). Defendants have had enough time to prepare its witnesses.

                Second, Each of Defendants’ Motions to Quash are, on their face, defective. The Texas Rules

             of Civil Procedure (and the pertinent case law) is clear, if a party seeks protection from the place

             or time of the deposition, that party must identify an alternative reasonable time and place for the

             deposition with which Defendant will comply as required by TRCP Rule 192.6(a). See also, Grass

             v. Golden, 153 S.W.3d 659, 662 (Texas.App. —Tyler 2004, orig. proceeding). Each and every

             Defendants has failed to identify their availability. Therefore, as a matter of law, their Motions to

             Quash were defective.

                Third, the Texas Rules further provide:

                    If an organization is named as the witness, the notice must describe with reasonable
                    particularity the matters on which examination is requested.



             Plaintiff’s Motion to Compel Depositions                                                 Page 4 of 8

Copy from re:SearchTX
                   Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 142 of 145



             Tex. R. Civ. Proc. 199.2(b)(1)(emphasis added). In the case at bar, Gespa was very specific in its

             identification of the matter on which examination was requested. Specifically, the Notice for both

             Recom and Flex identified:

                     Person Most Knowledgeable about the History, Sale, and Installation Support for
                     the Solar Panels which are the subject of this Lawsuit.

             Exh 4, at 3 (emphasis added). While the deposition notice for MKG identified:

                     Person Most Knowledgeable about the Receipt, Installation and Modification of the
                     Solar Panels which are the subject of this Lawsuit

             Id. There is no legitimate dispute that the deponents were described with “reasonable

             particularity” regarding the matters on which examination was requested.

                 Nevertheless, Defendants still have not even identified their company representative as

             required by the very same rule they relied on for their automatic stay. Rule 199.2 expressly

             provides

                     In response, the organization named in the notice must—a reasonable time before
                     the deposition—designate one or more individuals to testify on its behalf and set
                     forth, for each individual designated, the matters on which the individual will
                     testify.

                     Each individual designated must testify as to matters that are known or reasonably
                     available to the organization.

             Tex. R. Civ. Proc. 199.2(b)(1)(emphasis added). Defendant has failed to do so.

                 Fourth, pursuant Rule 120a, the Court must make its jurisdictional decision based on

             pleadings, and the results of the discovery and oral depositions to verify facts surrounding

             jurisdiction.

                 Contrary to Defendants’ argument, there is nothing in Rule 120a (Special Appearance) that

             limits discovery to matters of jurisdiction. Rule 120a expressly authorizes special appearance

             jurisdictional discovery; and participation in this general appearance does not constitute a waiver




             Plaintiff’s Motion to Compel Depositions                                               Page 5 of 8

Copy from re:SearchTX
                   Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 143 of 145



             of a special appearance. Rule 120a(3) further states:

                    Should it appear from the affidavits of a party opposing the motion that he cannot
                    for reasons stated present by affidavit facts essential to justify his opposition, the
                    court may order a continuance to permit affidavits to be obtained or depositions be
                    taken or discovery be had or may make such other order as is just.

             Tex. R. Civ. Proc. 199.2(b)(1)(emphasis added)

                The Court has already set the hearing date for Defendant’s Special Appearances (less than 30

             days from now). It is apparent that the Defendants MKG and Recom have filed their motion to

             quash in attempt to block the Plaintiff from obtaining discovery to challenge the factual assertions

             made in Defendant’s Special Appearance.

                                                   IV.     CONCLUSION

                Again, it should go without saying, the purpose of discovery is to seek the truth so that disputes

             may be decided by what facts are revealed, not by what facts are concealed. Axelson, Inc. v.

             McIlhany, 798 S.W.2d 550, 555 (Tex. 1990). A party may seek discovery of any matter that is

             relevant to the subject matter and proportional to the needs of the case. See Tex. R. Civ. P. 192.3(a),

             192.4(b) ; In re State Farm Lloyds, 520 S.W.3d 595, 607 (Tex. 2017). Discovery can include

             evidence that may be inadmissible as long as it “appears reasonably calculated to lead to the

             discovery of admissible evidence.” Tex. R. Civ. P. 192.3(a) Therefore, Gespa respectfully requests

             that this Honorable Court to Compel:


                    (1) each Defendant to designate the individual to testify and to state the matter on

                    which the individual will testify;

                    (2) the deposition of Defendant Flextronics’ Person Most Knowledgeable about

                    the Source and Origin of the solar panels delivered to Nicaragua which are the

                    subject of this Lawsuit;

                    (3) the deposition of Defendants Recom and Flextronics’ Person Most


             Plaintiff’s Motion to Compel Depositions                                                   Page 6 of 8

Copy from re:SearchTX
                   Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 144 of 145



                    Knowledgeable about the History, Sale, and Installation Support for the solar

                    panels which are the subject of this Lawsuit;

                    (4) the deposition of Defendant MKG’s Person Most Knowledgeable about the

                    Receipt, Installation and Modification of the solar panels which are the subject of

                    this Lawsuit;

                    (5) each of the Defendants to produce the documents requested in their deposition

                    notices; and,

                    (6) grant any other relief the Court deems just and proper under the circumstances

                    including, but not limited to, Plaintiff’s attorney fees and costs.

             Such an order is consistent with the rules of procedure. Furthermore, although not required under

             Rule 120a, each of these issues bear directly on the various Defendants’ minimum contacts with

             the State of Texas.


             Dated: July 3, 2019.                          Respectfully submitted,


                                                                    By: /s/ Joshua H. Sisam

                                                                    Joshua H. Sisam, Esq.
                                                                      TX No. 24079346
                                                                      MN No. 0394786

                                                                    Sisam & Associates LLP
                                                                    110 Industrial Dr.
                                                                    Boerne, Texas 78006
                                                                    (830) 428-0333 – Office
                                                                    (830) 331-1027 – Fax

                                                                    ATTORNEY FOR PLAINTIFF




             Plaintiff’s Motion to Compel Depositions                                              Page 7 of 8

Copy from re:SearchTX
                   Case 3:19-cv-00182-PRM Document 1-5 Filed 07/08/19 Page 145 of 145



                                             CERTIFICATE OF SERVICE

             I certify that, pursuant to Rule 21a of the Texas Rules of Civil Procedure, on the 3rd, day of July
             2019, a copy of the foregoing: PLAINTIFF’S MOTION COMPEL DEPOSITIONS was filed
             electronically. A copy has been served to all counsel of record via the e-filing notification system
             of efile.txcourts.gov:


                                                                                   /s/ Joshua H. Sisam
                                                                                  Joshua H. Sisam, Esq.




             Plaintiff’s Motion to Compel Depositions                                                Page 8 of 8

Copy from re:SearchTX
